Exhibit 10.138
 
TERM LOAN AGREEMENT
 


DATED AS OF DECEMBER 6, 2011


AMONG


LEAWOOD TCP, LLC


AND


GLIMCHER PROPERTIES LIMITED PARTNERSHIP,
AS BORROWERS




AND


KEYBANK NATIONAL ASSOCIATION
AS ADMINISTRATIVE AGENT AND LEAD ARRANGER


AND


THE SEVERAL LENDERS
FROM TIME TO TIME PARTIES HERETO,
AS LENDERS
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Page
 
ARTICLE I DEFINITIONS
1
ARTICLE II THE CREDIT
12
2.1
Generally
12
2.2
Ratable Advances
13
2.3
Final Principal Payment
13
2.4
Fees
13
2.5
Intentionally Omitted
13
2.6
Optional Prepayments
13
2.7
Method of Selecting Types and Interest Periods
13
2.8
Conversion and Continuation of Outstanding Advances
14
2.9
Changes in Interest Rate, Etc.
14
2.10
Rates Applicable After Default
14
2.11
Method of Payment
15
2.12
Notes; Telephonic Notices
15
2.13
Interest Payment Dates; Interest and Fee Basis
15
2.14
Notification of Advances, Interest Rates and Prepayments
16
2.15
Lending Installations
16
2.16
Non-Receipt of Funds by the Administrative Agent
16
2.17
Replacement of Lenders under Certain Circumstances
16
2.18
Usury
17
ARTICLE III CHANGE IN CIRCUMSTANCES
17
3.1
Yield Protection
17
3.2
Changes in Capital Adequacy Regulations
18
3.3
Availability of Types of Advances
18
3.4
Funding Indemnification.
19
3.5
Taxes
19
3.6
Lender Statements; Survival of Indemnity
21
ARTICLE IV CONDITIONS PRECEDENT
21
4.1
Initial Advance.
21
ARTICLE V REPRESENTATIONS AND WARRANTIES
23
5.1
Existence.
23
5.2
Authorization and Validity.
24
5.3
No Conflict; Government Consent
24
5.4
Financial Statements; Material Adverse Effect.
24
5.5
Taxes.
24
5.6
Litigation and Guarantee Obligations
24
5.7
Intentionally Omitted
25
5.8
ERISA.
25
5.9
Accuracy of Information.
25
5.10
Regulation U
25
5.11
Material Agreements
25
5.12
Compliance With Laws.
25
5.13
Ownership of Projects.
25
5.14
Investment Company Act.
26
5.15
Intentionally Omitted
26
5.16
Intentionally Omitted.
26
5.17
Insurance.
26
5.18
REIT Status
26
5.19
Title to Property.
26
5.20
Environmental Matters
26
5.21
Collateral Asset.
27
5.22
Office of Foreign Asset Control
29

 
 
- i -

--------------------------------------------------------------------------------

 
 
ARTICLE VI COVENANTS
29
6.1
Financial Reporting.
29
6.2
Use of Proceeds
30
6.3
Notice of Default
30
6.4
Conduct of Business
31
6.5
Taxes
31
6.6
Insurance.
31
6.7
Compliance with Laws
31
6.8
Maintenance of Properties
31
6.9
Inspection
31
6.10
Maintenance of Status
31
6.11
Dividends
31
6.12
No Change in Control
32
6.13
Affiliates
32
6.14
Consolidated Net Worth.
32
6.15
Indebtedness and Cash Flow Covenants
32
6.16
Liens
32
6.17
Approval of Leases
33
6.18
No Additional Indebtedness.
33
6.19
ING Permanent Loan Documentation.
33
ARTICLE VII DEFAULTS
33
ARTICLE VIII ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
35
8.1
Acceleration
35
8.2
Amendments
35
8.3
Preservation of Rights
36
8.4
Insolvency of Borrower
36
ARTICLE IX GENERAL PROVISIONS
36
9.1
Survival of Representations
36
9.2
Governmental Regulation.
36
9.3
Intentionally Omitted.
37
9.4
Headings
37
9.5
Entire Agreement
37
9.6
Several Obligations; Benefits of this Agreement
37
9.7
Expenses; Indemnification
37
9.8
Numbers of Documents.
37
9.9
Accounting.
38
9.10
Severability of Provisions
38
9.11
Nonliability of Lenders.
38
9.12
Choice of Law
38
9.13
Consent to Jurisdiction
38
9.14
Waiver of Jury Trial
38
ARTICLE X THE ADMINISTRATIVE AGENT
38
10.1
Appointment.
38
10.2
Powers
39
10.3
General Immunity
39
10.4
No Responsibility for Loans, Recitals, etc.
39
10.5
Action on Instructions of Lenders.
39
10.6
Employment of Agents and Counsel.
40
10.7
Reliance on Documents; Counsel.
40
10.8
Administrative Agent’s Reimbursement and Indemnification.
40
10.9
Rights as a Lender.
40
10.10
Lender Credit Decision.
41
10.11
Successor Administrative Agent
41
10.12
Notice of Defaults.
41
10.13
Requests for Approval.
41

 
 
- ii -

--------------------------------------------------------------------------------

 
 
10.14
Defaulting Lenders
42
ARTICLE XI
42
PATRIOT ACT
42
ARTICLE XII BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
42
12.1
Successors and Assigns
42
12.2
Participations.
43
12.3
Assignments.
43
12.4
Dissemination of Information.
44
12.5
Tax Treatment.
44
12.6
Confidentiality
44
ARTICLE XIII NOTICES
45
13.1
Giving Notice.
45
13.2
Change of Address.
45
ARTICLE XIV COUNTERPARTS
45

 
 
- iii -

--------------------------------------------------------------------------------

 
 
TERM LOAN AGREEMENT
 
This Term Loan Agreement, dated as of December 6, 2011, is among Leawood TCP
LLC, a limited liability company organized under the laws of the State of
Delaware (the “Owner”) and Glimcher Properties Limited Partnership, a limited
partnership organized under the laws of the State of Delaware (“GPLP” and
collectively with Owner, the “Borrower”), KeyBank National Association, a
national banking association, and the several banks, financial institutions and
other entities from time to time parties to this Agreement (collectively, the
“Lenders”) and KeyBank National Association, not individually, but as
“Administrative Agent.”
 
RECITALS
 
A. GPLP is primarily engaged in the business of purchasing, owning, operating,
leasing and managing retail properties.
 
B. Owner is purchasing a 650,000 square foot open air regional mall located in
Leawood, Kansas commonly known as Town Center Plaza.
 
C. The Borrower has requested that the Lenders make a single disbursement term
loan to the Borrower pursuant to the terms of this Agreement to provide bridge
financing to enable Owner to purchase such mall.  The Administrative Agent and
the Lenders have agreed to do so.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
As used in this Agreement:
 
“ABR Applicable Margin” means two percent (2.00%) per annum.
 
“Adjusted Annual EBITDA” shall have, as of any date, the meaning then given to
such term under the GPLP Revolver.
 
“Adjusted Funds From Operations” shall mean Funds From Operations less Preferred
Dividends, adjusted for impairment and other non-cash charges.
 
“Administrative Agent” means KeyBank National Association in its capacity as
agent for the Lenders pursuant to Article X, and not in its individual capacity
as a Lender, and any successor Administrative Agent appointed pursuant to
Article X.
 
“Advance” means the initial borrowing hereunder and from time to time thereafter
each portion of such initial borrowing which is of the same Type and, in the
case of LIBOR Rate Advances, for the same LIBOR Interest Period.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
 
“Aggregate Commitment” means the lesser of (i) $70,000,000 and (ii) 52.5% of the
Owner’s purchase price for the Collateral Asset under the Purchase Agreement.
 
“Agreement” means this Loan Agreement, as it may be amended or modified and in
effect from time to time.
 
“Agreement Execution Date” means the date this Agreement has been fully executed
and delivered by all parties hereto.
 
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the highest of (i) the Prime Rate for such day, (ii) the sum of Federal Funds
Effective Rate for such day plus 1/2% per annum, and (iii) the sum of the LIBOR
Base Rate that would apply to a one month LIBOR Interest Period beginning on
such day plus 1.00% per annum.
 
“Applicable Margin” means, as applicable, the ABR Applicable Margin or the LIBOR
Applicable Margin which are used in calculating the interest rate applicable to
the various Types of Advances.
 
“Appraisal” shall mean an appraisal of the Collateral Asset commissioned by the
Administrative Agent, and reasonably acceptable to the Administrative Agent and
Required Lenders, in compliance with the Financial Institutions Reform, Recovery
and Enforcement Act of 1989, as amended, and the regulations promulgated
thereunder (“FIRREA”) and with the Uniform Standards of Professional Appraisal
Practice.
 
“Appraised Value” means the “as-is” appraised value of the Collateral Asset as
shown on the most recent Appraisal thereof.
 
“Article” means an article of this Agreement unless another document is
specifically referenced.
 
“Authorized Officer” means any of the President and Chief Executive Officer,
Executive Vice President and Chief Operating Officer, Vice President and Chief
Financial Officer, Vice President, Controller and Chief Accounting Officer or
Executive Vice President and General Counsel of the general partner of GPLP,
acting singly.
 
“Borrowing Date” means a date on which an Advance is made hereunder.
 
“Borrowing Notice” is defined in Section 2.7.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities and on which
dealings in United States dollars are carried on in the London interbank market
and (ii) for all other purposes, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio and New York, New York for the
conduct of substantially all of their commercial lending activities.
 
 
 

--------------------------------------------------------------------------------

 
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation and any
and all warrants or options to purchase any of the foregoing.
 
“Capitalized Lease” of a Person means any lease of Property imposing obligations
on such Person, as lessee thereunder, which are required in accordance with GAAP
to be capitalized on a balance sheet of such Person.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with GAAP.
 
“Change in Control” means (i) any change in the ownership of either Parent
Entity which results in more than twenty-five percent (25%) of such Parent
Entity’s Capital Stock being acquired by any one Person, or group of Persons
which are Affiliates of each other, or (ii) any change in the membership of
either Parent Entity’s Board of Directors which results in the number of board
members who have served as board members for the preceding one (1) year period
being less than 50% of the then-current total number of board members, provided
that, in making such calculation, the successor to any board member who has
died, become disabled or retired due to age or illness during such one year
period shall be deemed to have served for the full one year period, or (iii) any
change in the identity of the owners of the general partnership interests in
GPLP, unless any such owner is a Wholly Owned Subsidiary of Glimcher Realty
Trust or (iv) Owner ceasing to be a Wholly-Owned Subsidiary of GPLP.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Collateral” means all assets of the Loan Parties, now owned or hereinafter
acquired, upon which a Lien is purported to be created by any Security Document
including, without limitation, the Collateral Asset.
 
“Collateral Asset” means the real estate and related improvements commonly known
as Town Center Plaza, Leawood, Kansas.
 
“Collateral Assignment of Interests” means the Collateral Assignment of
Interests in the form of Exhibit G attached hereto from GPLP to the
Administrative Agent, for the benefit of the Lenders, as the same may be
modified, amended or restated, pursuant to which there shall be granted to the
Administrative Agent on behalf of the Lenders a first priority lien and security
interest in the applicable Pledged Equity Interests and the other interests of
GPLP in the Collateral described therein, and any further assignments,
certificates, powers, consents, acknowledgments, estoppels or UCC-1 financing
statements that may be delivered in connection therewith.
 
“Collateral Assignment of Proceeds” means the Collateral Assignment of Proceeds
in the form of Exhibit H attached hereto from Owner to the Administrative Agent,
for the benefit of the Lenders, as the same may be modified, amended or
restated, pursuant to which there shall be granted to the Administrative Agent
on behalf of the Lenders a first priority lien and security interest in the
applicable Collateral described therein, and any further assignments,
certificates, powers, consents, acknowledgments, estoppels or UCC-1 financing
statements that may be delivered in connection therewith.
 
 
 

--------------------------------------------------------------------------------

 
 
“Collateral Assignments” means, collectively, the Collateral Assignment of
Interests and the Collateral Assignment of Proceeds.
 
“Commitment” means, for each Lender, the obligation of such Lender to make Loans
not exceeding the amount set forth opposite its signature below or as set forth
in any Notice of Assignment relating to any assignment that has become effective
pursuant to Section 12.3.2, as such amount may be modified from time to time
pursuant to the terms hereof.
 
“Commitment Letter” means that certain commitment to lend dated as of November
17, 2011 executed by ING regarding the permanent loan to be obtained by Owner in
an amount not less than $70,000,000 and to be secured by the Collateral Asset.
 
“Consolidated Group” shall mean have the meaning given to such term in the GPLP
Revolver from time to time.
 
“Consolidated Group Pro Rata Share” shall mean, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group, in the aggregate, in such Investment Affiliate determined by
calculating the percentage of the issued and outstanding stock, partnership
interests or membership interests in such Investment Affiliate held by the
Consolidated Group in the aggregate.
 
“Consolidated Net Worth” means, as of any date of determination, an amount equal
to (a) Total Asset Value minus (b) Consolidated Outstanding Indebtedness as of
such date.
 
“Consolidated Outstanding Indebtedness” shall mean, as of any date of
determination, without duplication, the sum of (a) all Indebtedness of the
Glimcher Group outstanding at such date, plus, without duplication (b) the
applicable Glimcher Percentage of all Indebtedness of each Joint Venture,
adjusted to eliminate increases or decreases arising from FAS-141 and excluding
traditional carve-outs relating to non-recourse debt obligations for both the
Glimcher Group and the Joint Ventures.
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.
 
“Conversion/Continuation Notice” is defined in Section 2.8.
 
“Default” means an event described in Article VII.
 
“Defaulting Lender” means any Lender which fails or refuses to perform its
obligations under this Agreement within the time period specified for
performance of such obligation, or, if no time frame is specified, if such
failure or refusal continues for a period of five Business Days after written
notice from the Administrative Agent; provided that if such Lender cures such
failure or refusal, such Lender shall cease to be a Defaulting Lender.
 
“Default Rate” means the interest rate which may apply during the continuance of
a Default pursuant to Section 2.10 which shall mean that (i) each LIBOR Rate
Advance shall bear interest for the remainder of the applicable LIBOR Interest
Period at the rate otherwise applicable to such LIBOR Interest Period plus 4%
per annum and (ii) each Floating Rate Advance shall bear interest at a rate per
annum equal to the Floating Rate otherwise applicable to the Floating Rate
Advance plus 4% per annum.
 
 
 

--------------------------------------------------------------------------------

 
 
“Environmental Laws” includes, but is not limited to, the following statutes, as
amended, any successor thereto, and any regulations promulgated pursuant
thereto, and any state or local statutes, ordinances, rules, regulations and the
like addressing similar issues:  the Comprehensive Environmental Response,
Compensation and Liability Act; the Emergency Planning and Community
Right-to-Know Act; the Hazardous Substances Transportation Act; the Resource
Conservation and Recovery Act (including but not limited to Subtitle I relating
to underground storage tanks); the Solid Waste Disposal Act; the Clean Water
Act; the Clean Air Act; the Toxic Substances Control Act; the Safe Drinking
Water Act; the Occupational Safety and Health Act; the Federal Water Pollution
Control Act; the Federal Insecticide, Fungicide and Rodenticide Act; the
Endangered Species Act; the National Environmental Policy Act; and the River and
Harbors Appropriation Act.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
 
“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall net
income, and franchise taxes imposed on it, by any jurisdiction with taxing
authority over the Lender.
 
“Facility Termination Date” means February ___, 2012.
 
“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”
 
“Financial Contract” of a Person means (i) any exchange - traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics, or (ii) any Rate Management
Transaction.
 
“Financial Undertaking” of a Person means (i) any transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person, or
(ii) any agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, interest rate exchange agreements,
forward currency exchange agreements, interest rate cap or collar protection
agreements, forward rate currency or interest rate options.
 
“Fixed Charges” shall have, as of any date, the meaning then given to such term
under the GPLP Revolver.
 
“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) ABR Applicable Margin for such day, in each
case changing when and as the Alternate Base Rate changes.
 
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
 
“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.
 
 
 

--------------------------------------------------------------------------------

 
 
“Funds From Operations” shall have the meaning determined from time to time by
the National Association of Real Estate Investment Trusts to be the meaning most
commonly used by its members.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, applied in a manner consistent with that
used in preparing the financial statements referred to in Section 6.1.
 
“Glimcher Group” means, collectively, GPLP, the Parent Entities and any
Subsidiaries which are wholly owned, in the aggregate, by GPLP and/or the Parent
Entities.
 
“Glimcher Percentage” means, with respect to any Joint Venture or any member of
the Consolidated Group that is not also a member of the Glimcher Group, the
percentage of the total equity interests held by the Glimcher Group, in the
aggregate, in such Joint Venture or such member determined by calculating the
percentage of the issued and outstanding stock, partnership interests or
membership interests in such Joint Venture or such member held by the Glimcher
Group in the aggregate.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“GPLP Revolver” means that certain revolving credit facility available to GPLP
in the maximum amount of $250,000,000 pursuant to that certain Third Amended and
Restated Credit Agreement dated as of October 12, 2011 by and between GPLP and
KeyBank National Association, as Administrative Agent and Lead Arranger, and the
several Lenders from time to time parties thereto, as amended, restated or
otherwise modified from time to time, including any new revolving credit
facility which refinances and replaces such facility.
 
“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any Letter of
Credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counter-indemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the maximum stated amount of the primary obligation
relating to such Guarantee Obligation (or, if less, the maximum stated liability
set forth in the instrument embodying such Guarantee Obligation), provided, that
in the absence of any such stated amount or stated liability, the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
 
 
 

--------------------------------------------------------------------------------

 
 
“Indebtedness” of any Person at any date means without duplication, (a) all
indebtedness of such Person for borrowed money including without limitation any
repurchase obligation or liability of such Person with respect to securities,
accounts or notes receivable sold by such Person, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), to the extent such obligations
constitute indebtedness for the purposes of GAAP, (c) any other indebtedness of
such Person which is evidenced by a note, bond, debenture or similar instrument,
(d) all Capitalized Lease Obligations, (e) all obligations of such Person in
respect of acceptances issued or created for the account of such Person, (f) all
Guarantee Obligations of such Person (excluding in any calculation of
consolidated Indebtedness of the Consolidated Group, Guarantee Obligations of
one member of the Consolidated Group in respect of primary obligations of any
other member of the Consolidated Group), (g) all reimbursement obligations of
such Person for letters of credit and other contingent liabilities (excluding in
any calculation of consolidated Indebtedness of the Consolidated Group,
Guarantee Obligations of one member of the Consolidated Group in respect of
primary obligations of any other member of the Consolidated Group), (h) any Net
Mark-to-Market Exposure and (i) all liabilities secured by any lien (other than
liens for taxes not yet due and payable) on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof.
 
“Interest Period” means a LIBOR Interest Period.
 
“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade), deposit account or
contribution of capital by such Person to any other Person or any investment in,
or purchase or other acquisition of, the stock, partnership interests, notes,
debentures or other securities of any other Person made by such Person.
 
“Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has any ownership interest, whose financial results are
not consolidated under GAAP with the financial results of the Consolidated
Group.
 
“Joint Venture” means any Investment Affiliate or any member of the Consolidated
Group that is not a member of Glimcher Group.
 
“Lenders” means only those lending institutions listed on the signature pages of
this Agreement, their respective successors and assigns, any other lending
institutions that subsequently become parties to this Agreement, and if at any
time, only one (1) Lender has signed this Agreement, then that Lender’s
Commitment shall equal the Aggregate Commitment.
 
“Lending Installation” means, with respect to a Lender, any office, branch,
subsidiary or affiliate of such Lender.
 
“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.
 
“LIBOR Applicable Margin” means three percent (3.00%) per annum.
 
 
 

--------------------------------------------------------------------------------

 
 
“LIBOR Base Rate” means, the rate (rounded upwards to the nearest 1/16th) with
respect to a LIBOR Rate Advance for the relevant LIBOR Interest Period, the
applicable British Bankers’ Association LIBOR rate for deposits in U.S. dollars
as reported by any generally recognized financial information service as of
11:00 a.m. (London time) two Business Days prior to the first day of such LIBOR
Interest Period, and having a maturity equal to such LIBOR Interest Period,
provided that, if no such British Bankers’ Association LIBOR rate is available
to the Administrative Agent, the applicable LIBOR Base Rate for the relevant
LIBOR Interest Period shall instead be the rate determined by the Administrative
Agent to be the rate at which KeyBank or one of its Affiliate banks offers to
place deposits in U.S. dollars with first-class banks in the London interbank
market at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such LIBOR Interest Period, in the approximate amount of KeyBank’s
relevant LIBOR Rate Loan and having a maturity equal to such LIBOR Interest
Period.
 
“LIBOR Interest Period” means, with respect to each amount bearing interest at a
LIBOR based rate, a period of one, two, three or six months, to the extent
deposits with such maturities are available to the Lenders, commencing on a
Business Day, as selected by the Borrower; provided, however, that any LIBOR
Interest Period which begins on a day for which there is no numerically
corresponding date in the calendar month in which such LIBOR Interest Period
would otherwise end shall instead end on the last Business Day of such calendar
month.  Notwithstanding the foregoing, at any one time there will be no more
than six (6) LIBOR Interest Periods outstanding.
 
“LIBOR Rate” means, for any LIBOR Interest Period, the sum of (A) the LIBOR Base
Rate applicable thereto divided by one minus the then-current Reserve
Requirement and (B) the LIBOR Applicable Margin.
 
“LIBOR Rate Advance” means an Advance which bears interest at a LIBOR Rate.
 
“LIBOR Rate Loan” means a Loan which bears interest at a LIBOR Rate.
 
“Lien” means any lien (statutory or other), mortgage, pledge, negative pledge,
hypothecation, assignment, deposit arrangement, encumbrance or preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).
 
“Loan” means, with respect to a Lender, such Lender’s portion of any Advance.
 
“Loan Documents” means this Agreement, the Note, the Parent Guaranty, the
Security Documents, and any other document from time to time evidencing or
securing indebtedness incurred by the Borrower under this Agreement, as any of
the foregoing may be amended or modified from time to time.
 
“Loan Parties” means the Borrower and the Parent Guarantor.
 
“Major Tenant”  means a tenant occupying space at the Collateral Asset of 15,000
square feet or greater.
 
“Material Adverse Effect” means, in the Administrative Agent’s reasonable
discretion, a material adverse effect on (i) the business, property or condition
(financial or otherwise) of the Consolidated Group, (ii) the ability of the
Borrower to perform its obligations under the Loan Documents, or (iii) the
validity or enforceability of any of the Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation, but excluding substances of kinds
and amounts ordinarily used or stored in similar properties for the purposes of
cleaning or other maintenance or operations or as inventory of tenants and
otherwise in compliance with all Environmental Laws.
 
“Maximum Legal Rate” means the maximum nonusurious interest rate, if any, that
at any time or from time to time may be contracted for, taken, reserved, charged
or received on the indebtedness evidenced by the Note and as provided for herein
or in the Note or other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions hereof.
 
“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which GPLP or any member of the Controlled
Group is a party to which more than one employer is obligated to make
contributions.
 
“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions or any other
Financial Contract.  “Unrealized losses” means the fair market value of the cost
to such Person of replacing such Rate Management Transaction or other Financial
Contract as of the date of determination (assuming the Rate Management
Transaction or other Financial Contract were to be terminated as of that date),
and “unrealized profits” means the fair market value of the gain to such Person
of replacing such Rate Management Transaction or other Financial Contract as of
the date of determination (assuming such Rate Management Transaction or other
Financial Contract were to be terminated as of that date).
 
“Non-U.S. Lender” is defined in Section 3.5(iv).
 
“Note” means a promissory note, in substantially the form of Exhibit A hereto,
duly executed by the Borrower and payable to the order of a Lender in the amount
of its Commitment, including any amendment, modification, renewal or replacement
of such promissory note.
 
“Notice of Assignment” is defined in Section 12.3.2.
 
“Obligations” means the Advances and all accrued and unpaid fees and all other
obligations of Borrower to the Administrative Agent or the Lenders arising under
this Agreement or any of the other Loan Documents.
 
“Other Taxes” is defined in Section 3.5(ii).
 
“Participants” is defined in Section 12.2.1.
 
“Parent Entities” means Glimcher Realty Trust and Glimcher Properties
Corporation.
 
“Parent Guarantor” means Glimcher Realty Trust.
 
“Parent Guaranty” means the guaranty to be executed and delivered by the Parent
Guarantor substantially in the form of Exhibit I, as the same may be amended,
supplemented or otherwise modified from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
“Payment Date” means, with respect to the payment of interest accrued on any
Advance, the fifteenth day of each calendar month.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Percentage” means for each Lender the ratio that such Lender’s Commitment bears
to the Aggregate Commitment, expressed as a percentage.
 
“Permitted Liens” are defined in Section 6.16.
 
“Person” means any natural person, corporation, firm, joint venture,
partnership, association, enterprise, trust or other entity or organization, or
any government or political subdivision or any agency, department or
instrumentality thereof.
 
“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.
 
“Pledged Equity Interests” means 100% of the applicable legal, beneficial
ownership interests in Owner as pledged under the Collateral Assignment of
Interests.
 
“Preferred Dividends” means, with respect to any entity, dividends or other
distributions which are payable to holders of any ownership interests in such
entity which entitle the holders of such ownership interests to be paid on a
preferred basis prior to dividends or other distributions to the holders of
other types of ownership interests in such entity.
 
“Prime Rate” means a rate per annum equal to the prime rate of interest publicly
announced from time to time by KeyBank or its parent as its prime rate (which is
not necessarily the lowest rate charged to any customer), changing when and as
said prime rate changes.  In the event that there is a successor to the
Administrative Agent by merger, or the Administrative Agent assigns its duties
and obligations to an Affiliate, then the term “Prime Rate” as used in this
Agreement shall mean the prime rate, base rate or other analogous rate of the
new Administrative Agent.
 
“Project” means any real estate asset owned by GPLP or Owner and operated or
intended to be operated as a retail property.
 
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.
 
“Purchase Agreement” means that certain Purchase and Sale Agreement dated as of
August 23, 2011 between Owner and Town Center Plaza, L.L.C. for the purchase of
the Collateral Asset.
 
“Purchasers” is defined in Section 12.3.1.
 
“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Borrower which is
a rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.
 
 
 

--------------------------------------------------------------------------------

 
 
“Recourse Indebtedness” means any Indebtedness of the Borrower or any other
member of the Consolidated Group with respect to which the liability of the
obligor is not limited to the obligor’s interest in specified assets securing
such Indebtedness, subject to customary limited exceptions for certain acts or
types of liability.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
 
“Required Lenders” means Lenders in the aggregate having at least 66 2/3% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding at least 66 2/3% of the aggregate unpaid
principal amount of the outstanding Advances.
 
“Reserve Requirement” means, with respect to a LIBOR Rate Loan and LIBOR
Interest Period, that percentage (expressed as a decimal) which is in effect on
such day, as prescribed by the Federal Reserve Board or other governmental
authority or agency having jurisdiction with respect thereto for determining the
maximum reserves (including, without limitation, basic, supplemental, marginal
and emergency reserves) for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D) maintained by a member bank of the
Federal Reserve System.
 
“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.
 
“Security Documents” means the Collateral Assignments, the UCC Financing
Statements and all other security documents hereafter delivered to the
Administrative Agent granting a Lien on any asset or assets of any Person to
secure the obligations and liabilities of the Borrower hereunder and under any
of the other Loan Documents or to secure any guarantee of any such obligations
and liabilities.
 
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
 
 
 

--------------------------------------------------------------------------------

 
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of GPLP.
 
“Substantial Portion” means, with respect to the Property of GPLP and its
Subsidiaries, Property which represents more than 10% of then-current Total
Asset Value.
 
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.
 
“Total Asset Value” shall have, as of any date, the meaning then given to such
term under the GPLP Revolver.
 
“Transferee” is defined in Section 12.4.
 
“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or LIBOR Rate Advance.
 
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested nonforfeitable benefits under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefits, all
determined as of the then most recent valuation date for such Plans.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.
 
“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (ii) any partnership, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
ARTICLE II
 
THE CREDIT
 
2.1       Generally.  Subject to the terms and conditions of this Agreement,
Lenders severally agree to make a single initial Advance through the
Administrative Agent to Borrower in the amount of the Aggregate Commitment.
 
Each Lender shall fund its Percentage of such initial Advance and no Lender will
be required to fund any amounts which would exceed such Lender’s
Commitment.  This facility (“Facility”) is not a revolving credit facility and,
therefore, notwithstanding repayment of all or any portion of such Advance, the
Borrower shall have no right to reborrow Advances thereafter.  For convenience,
portions of such single initial disbursement bearing different interest rates
are referred to herein as “Advances” but such reference shall not be deemed in
any way to create such a revolving credit facility.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2       Ratable Advances.  The initial Advance hereunder shall consist of
Loans made from the several Lenders ratably in proportion to the ratio their
respective Commitments bear to the Aggregate Commitment and may be Floating Rate
Advances, LIBOR Rate Advances or a combination thereof, selected by the Borrower
in accordance with Section 2.7.
 
2.3       Final Principal Payment.  Any outstanding Advances and all other
unpaid Obligations shall be paid in full by the Borrower on the Facility
Termination Date.
 
2.4       Fees.  The Borrower agrees to pay an upfront fee to the Administrative
Agent on the date of the initial Advance equal to one-quarter of one percent
(0.25%) of the Aggregate Commitment.
 
2.5       Intentionally Omitted.
 
2.6       Optional Prepayments.The Borrower may, upon at least one (1) Business
Day’s notice to the Administrative Agent, prepay all or any portion of the
Advances, which notice shall specify the date and amount of prepayment and
whether the prepayment is of LIBOR Rate Advances or Floating Rate Advances, or a
combination thereof, and if a combination thereof, the amount allocable to each;
provided, however, that (i) any partial prepayment under this Subsection shall
be in an amount not less than $1,000,000 or a whole multiple of $100,000 in
excess thereof and; (ii) any LIBOR Rate Advance prepaid on any day other than
the last day of the applicable LIBOR Interest Period must be accompanied by any
amounts payable pursuant to Section 3.4.  Upon receipt of any such notice the
Administrative Agent shall promptly notify each Lender thereof.  If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with any amounts payable pursuant to
Section 3.4.
 
2.7       Method of Selecting Types and Interest Periods
 
.  The Borrower shall select the Type of each Advance comprising the initial
disbursement hereunder and, in the case of each LIBOR Rate Advance, the Interest
Period applicable to such Advance from time to time.  The Borrower shall give
the Administrative Agent irrevocable notice (a “Borrowing Notice”) in the form
attached as Exhibit F hereto (i) not later than 1:00 p.m. Cleveland time on the
Business Day immediately preceding the Borrowing Date of each Floating Rate
Advance, and (ii) not later than noon Cleveland time, at least three (3)
Business Days before the Borrowing Date for each LIBOR Rate Advance:
 
 (i)   the Borrowing Date, which shall be a Business Day, of such Advance,
 
(ii)   the aggregate amount of such Advance,
 
(iii)   the Type of Advance selected, and
 
(iv)       in the case of each LIBOR Rate Advance, the LIBOR Interest Period
applicable thereto.
 
Each Lender shall make available its Loan or Loans, in funds immediately
available in Cleveland to the Administrative Agent at its address specified
pursuant to Article XIII on each Borrowing Date not later than (i) 11:00 a.m.
(Cleveland time), in the case of Floating Rate Advances which have been
requested by a Borrowing Notice given to the Administrative Agent not later than
1:00 p.m. (Cleveland time) on the Business Day immediately preceding such
Borrowing Date, or (ii) noon (Cleveland time) in the case of all other
Advances.  The Administrative Agent will make the funds so received from the
Lenders available to the Borrower at the Administrative Agent’s aforesaid
address.
 
 
 

--------------------------------------------------------------------------------

 
 
No Interest Period may end after the Facility Termination Date and, unless the
Lenders otherwise agree in writing, in no event may there be more than six (6)
different Interest Periods for LIBOR Rate Advances outstanding at any one time.
 
2.8   Conversion and Continuation of Outstanding Advances.  Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into LIBOR Rate Advances.  Each LIBOR Rate Advance
shall continue as a LIBOR Rate Advance until the end of the then applicable
LIBOR Interest Period therefor, at which time such LIBOR Rate Advance shall be
automatically converted into a Floating Rate Advance unless the Borrower shall
have given the Administrative Agent a Conversion/Continuation Notice requesting
that, at the end of such LIBOR Interest Period, such LIBOR Rate Advance either
continue as a LIBOR Rate Advance for the same or another Interest Period or be
converted to an Advance of another Type.  Subject to the terms of Section 2.5,
the Borrower may elect from time to time to convert all or any part of an
Advance of any Type into any other Type or Types of Advances; provided that any
conversion of any LIBOR Rate Advance shall be made on, and only on, the last day
of the Interest Period applicable thereto.  The Borrower shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of an Advance to a LIBOR Rate Advance or continuation of a LIBOR
Rate Advance not later than 11:00 a.m. (Cleveland time), at least three Business
Days, in the case of a conversion into or continuation of a LIBOR Rate Advance,
prior to the date of the requested conversion or continuation, specifying:
 
     (i) the requested date which shall be a Business Day, of such conversion or
continuation;
 
    (ii) the aggregate amount and Type of the Advance which is to be converted
or continued; and
 
   (iii) the amount and Type(s) of Advance(s) into which such Advance is to be
converted or continued and, in the case of a conversion into or continuation of
a LIBOR Rate Advance, the duration of the LIBOR Interest Period applicable
thereto.
 
2.9   Changes in Interest Rate, Etc.  Each Floating Rate Advance shall bear
interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is converted from a LIBOR Rate
Advance into a Floating Rate Advance pursuant to Section 2.8 to but excluding
the date it becomes due or is converted into a LIBOR Rate Advance pursuant to
Section 2.8 hereof, at a rate per annum equal to the Floating Rate for such
day.  Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate.  Each LIBOR Rate Advance shall bear interest from and
including the first day of the LIBOR Interest Period applicable thereto to (but
not including) the last day of such LIBOR Interest Period at the interest rate
determined as applicable to such LIBOR Rate Advance.
 
2.10     Rates Applicable After Default.  Notwithstanding anything to the
contrary contained in Section 2.7 or 2.8, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be converted
into or continued as a LIBOR Rate Advance.  During the continuance of a Default
the Required Lenders may, at their option, by notice to the Borrower (which
notice may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that the Default Rate shall apply, provided,
however, that the Default Rate shall become applicable automatically if a
Default occurs under Section 7.1 or 7.2, unless waived by the Required Lenders.
 
 
 

--------------------------------------------------------------------------------

 
 
2.11     Method of Payment.  All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing at least three (3) Business Days in
advance by the Administrative Agent to the Borrower, by noon (Cleveland time) on
the date when due and shall be applied ratably by the Administrative Agent among
the Lenders.  As provided elsewhere herein, all Lenders’ interests in the
Advances and the Loan Documents shall be ratable undivided interests and none of
such Lenders’ interests shall have priority over the others.  Each payment
delivered to the Administrative Agent for the account of any Lender or amount to
be applied or paid by the Administrative Agent to any Lender shall be paid
promptly (on the same day as received by the Administrative Agent if received
prior to noon (Cleveland time) on such day and otherwise on the next Business
Day) by the Administrative Agent to such Lender in the same type of funds that
the Administrative Agent received at its address specified pursuant to Article
XIII or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender.  Payments received by the Administrative
Agent but not timely funded to the Lenders shall bear interest payable by the
Administrative Agent at the Federal Funds Effective Rate from the date due until
the date paid.  The Administrative Agent is hereby authorized to charge the
account of the Borrower maintained with KeyBank for each payment of principal,
interest and fees as it becomes due hereunder.
 
2.12     Notes; Telephonic Notices.  Each Lender is hereby authorized to record
the principal amount of each of its Loans and each repayment on the schedule
attached to its Note, provided, however, that the failure to so record shall not
affect the Borrower’s obligations under such Note.  The Borrower hereby
authorizes the Lenders and the Administrative Agent to extend, convert or
continue Advances, effect selections of Types of Advances and to transfer funds
based on written notices made by any Authorized Officer and Borrower agrees to
deliver promptly to the Administrative Agent such written notice.  The
Administrative Agent will at the request of the Borrower, from time to time, but
not more often than monthly, provide notice of the amount of the outstanding
Aggregate Commitment, the Type of Advance, and the applicable interest rate, if
for a LIBOR Rate Advance.  Upon a Lender’s furnishing to Borrower an affidavit
to such effect, if a Note is mutilated, destroyed, lost or stolen, Borrower
shall deliver to such Lender, in substitution therefore, a new note containing
the same terms and conditions as such Note being replaced.
 
2.13     Interest Payment Dates; Interest and Fee Basis.  Interest accrued on
each Advance shall be payable on each Payment Date, commencing with the first
such date to occur after the date hereof, at maturity, whether by acceleration
or otherwise.  Interest shall be calculated for actual days elapsed on the basis
of a 360-day year.  Interest shall be payable for the day an Advance is made but
not for the day of any payment on the amount paid if payment is received prior
to noon (Cleveland time) at the place of payment.  If any payment of principal
of or interest on an Advance shall become due on a day which is not a Business
Day, such payment shall be made on the next succeeding Business Day and, in the
case of a principal payment, such extension of time shall be included in
computing interest in connection with such payment.
 
 
 

--------------------------------------------------------------------------------

 
 
2.14     Notification of Advances, Interest Rates and Prepayments.  The
Administrative Agent will notify each Lender of the contents of each Borrowing
Notice, Conversion/Continuation Notice, and repayment notice received by it
hereunder not later than the close of business on the Business Day such notice
is received by the Administrative Agent.  The Administrative Agent will notify
each Lender of the interest rate applicable to each LIBOR Rate Advance promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Alternate Base Rate
 
2.15     Lending Installations.  Each Lender may book its Loans at any Lending
Installation selected by such Lender and may change its Lending Installation
from time to time.  All terms of this Agreement shall apply to any such Lending
Installation and the Note shall be deemed held by each Lender for the benefit of
such Lending Installation.  Each Lender may, by written or telex notice at least
three (3) Business Days in advance to the Administrative Agent and the Borrower,
designate a Lending Installation through which Loans will be made by it and for
whose account Loan payments are to be made.
 
2.16     Non-Receipt of Funds by the Administrative Agent.  Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
time at which it is scheduled to make payment to the Administrative Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made.  The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment by a Lender,
the Federal Funds Effective Rate for such day or (ii) in the case of payment by
the Borrower, the interest rate applicable to the relevant Loan.  If such Lender
so repays such amount and interest thereon to the Administrative Agent within
one Business Day after such demand, all interest accruing on the Loan not funded
by such Lender during such period shall be payable to such Lender when received
from the Borrower.
 
2.17     Replacement of Lenders under Certain Circumstances.  The Borrower shall
be permitted to replace any Lender which (a) is not capable of receiving
payments without any deduction or withholding of United States federal income
tax pursuant to Section 3.5, or (b) cannot maintain its LIBOR Rate Loans at a
suitable Lending Installation pursuant to Section 3.3, with a replacement bank
or other financial institution; provided that (i) such replacement does not
conflict with any applicable legal or regulatory requirements affecting the
Lenders, (ii) no Default or (after notice thereof to the Borrower) no Unmatured
Default  shall have occurred and be continuing at the time of such replacement,
(iii) the Borrower shall repay (or the replacement bank or institution shall
purchase, at par) all Loans and other amounts owing to such replaced Lender
prior to the date of replacement, (iv) the Borrower shall be liable to such
replaced Lender under Sections 3.4 and 3.6 if any LIBOR Rate Loan owing to such
replaced Lender shall be prepaid (or purchased) other than on the last day of
the Interest Period relating thereto, (v) the replacement bank or institution,
if not already a Lender, and the terms and conditions of such replacement, shall
be reasonably satisfactory to the Administrative Agent, (vi) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 12.3 (provided that the Borrower shall be obligated to pay the
processing fee referred to therein), (vii) until such time as such replacement
shall be consummated, the Borrower shall pay all additional amounts (if any)
required pursuant to Section 3.5 and (viii) any such replacement shall not be
deemed to be a waiver of any rights which the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.
 
 
 

--------------------------------------------------------------------------------

 
 
2.18     Usury.  This Agreement and each Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance of the Loan at a rate which could subject any
Lender to either civil or criminal liability as a result of being in excess of
the Maximum Legal Rate.  If by the terms of this Agreement or the Loan
Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the interest rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder.  All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate of interest from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.
 
ARTICLE III

 
CHANGE IN CIRCUMSTANCES
 
3.1   Yield Protection.  If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:
 
(i) subjects any Lender or any applicable Lending Installation to any Taxes, or
changes the basis of taxation of payments (other than with respect to Excluded
Taxes) to any Lender in respect of its LIBOR Rate Loans, or
 
(ii) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than the Reserve Requirement and any other reserves
and assessments taken into account in determining the interest rate applicable
to LIBOR Rate Advances), or
 
(iii) imposes any other condition the direct result of which is to increase the
cost to any Lender or any applicable Lending Installation of making, funding or
maintaining its LIBOR Rate Loans, or reduces any amount receivable by any Lender
or any applicable Lending Installation  in connection with its LIBOR Rate Loans,
or requires any Lender or any applicable Lending Installation to make any
payment calculated by reference to the amount of LIBOR Rate Loans, by a material
amount.
 
 
 

--------------------------------------------------------------------------------

 
 
and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of making or maintaining
its LIBOR Rate Loans or Commitment or to reduce the return received by such
Lender or applicable Lending Installation in connection with such LIBOR Rate
Loans or Commitment, then, within 15 days of demand by such Lender, the Borrower
shall pay such Lender such additional amount or amounts as will compensate such
Lender for such increased cost or reduction in amount received.
 
3.2   Changes in Capital Adequacy Regulations.  If a Lender in good faith
determines the amount of capital required or expected to be maintained by such
Lender, any Lending Installation of such Lender or any corporation controlling
such Lender  is increased as a result of a Change (as hereinafter defined),
then, within 15 days of demand by such Lender, which shall include a description
of the nature of the Change and the method used by such Lender to determine the
amount of such increase, Borrower shall pay such Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender in good faith determines is attributable to
this Agreement, its outstanding credit exposure hereunder or its obligation to
make Loans hereunder (after taking into account such Lender’s policies as to
capital adequacy).  “Change” means (i) any change after the date of this
Agreement in the Risk-Based Capital Guidelines (as hereinafter defined) or
(ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the date of this
Agreement which affects the amount of capital required or expected to be
maintained by any Lender or any Lending Installation or any corporation
controlling any Lender.  Notwithstanding anything herein to the contrary, (i)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines and directives promulgated thereunder and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change”, regardless of
the date adopted, issued, promulgated or implemented.  “Risk-Based Capital
Guidelines” means (i) the risk-based capital guidelines in effect in the United
States on the date of this Agreement, including transition rules, and (ii) the
corresponding capital regulations promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, including transition rules, and any amendments
to such guidelines, rules and regulations adopted prior to the Agreement
Effective Date.
 
3.3   Availability of Types of Advances.  If any Lender in good faith determines
that maintenance of any of its LIBOR Rate Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation or directive,
whether or not having the force of law, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of the affected Type of
Advance and require any LIBOR Rate Advances of the affected Type to be repaid;
or if a Lender in good faith determines that (i) deposits of a type or maturity
appropriate to match fund LIBOR Rate Advances are not available, the
Administrative Agent shall, with written notice to Borrower, suspend the
availability of the affected Type of Advance with respect to any LIBOR Rate
Advances made after the date of any such determination, or (ii) an interest rate
applicable to a Type of Advance does not accurately reflect the cost of making a
LIBOR Rate Advance of such Type, then, if for any reason whatsoever the
provisions of Section 3.1 are inapplicable, the Administrative Agent shall, with
written notice to Borrower, suspend the availability of the affected Type of
Advance with respect to any LIBOR Rate Advances made after the date of any such
determination.  If the Borrower is required to so repay a LIBOR Rate Advance,
the Borrower may concurrently with such repayment borrow from the Lenders, in
the amount of such repayment, a Loan bearing interest at the Floating Rate.
 
 
 

--------------------------------------------------------------------------------

 
 
3.4   Funding Indemnification.  If any payment of a ratable LIBOR Rate Advance
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or a ratable LIBOR
Rate Advance is not made on the date specified by the Borrower for any reason
other than default by the Lenders or as a result of unavailability pursuant to
Section 3.3, the Borrower will indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost (incurred or expected to be incurred) in liquidating or employing deposits
acquired to fund or maintain the ratable LIBOR Rate Advance and shall pay all
such losses or costs within fifteen (15) days after written demand therefor.
 
3.5   Taxes.
 
(i) All payments by the Borrower to or for the account of any Lender or the
Administrative Agent hereunder or under any Note shall be made free and clear of
and without deduction for any and all Taxes.  If the Borrower shall be required
by law to deduct any Taxes from or in respect of any sum payable hereunder to
any Lender or the Administrative Agent, (a) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.5) such Lender or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (b) the Borrower shall
make such deductions, (c) the Borrower shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (d) the Borrower shall
furnish to the Administrative Agent the original copy of a receipt evidencing
payment thereof within 30 days after such payment is made.
 
(ii) In addition, the Borrower hereby agrees to pay any present or future stamp
or documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note (“Other Taxes”).
 
(iii) The Borrower hereby agrees to indemnify the Administrative Agent and each
Lender for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed on amounts payable under this
Section 3.5) paid by the Administrative Agent or such Lender and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto.  Payments due under this indemnification shall be made within 30 days
of the date the Administrative Agent or such Lender makes demand therefor
pursuant to Section 3.6.
 
 
 

--------------------------------------------------------------------------------

 
 
(iv) Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the Agreement Execution Date, (i) deliver to
each of the Borrower and the Administrative Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI, certifying in
either case that such Lender is entitled to receive payments under this
Agreement without deduction or withholding of any United States federal income
taxes, and (ii) deliver to each of the Borrower and the Administrative Agent a
United States Internal Revenue Form W-8 or W-9, as the case may be, and certify
that it is entitled to an exemption from United States backup withholding
tax.  Each Non-U.S. Lender further undertakes to deliver to each of the Borrower
and the Administrative Agent (x) renewals or additional copies of such form (or
any successor form) on or before the date that such form expires or becomes
obsolete, and (y) after the occurrence of any event requiring a change in the
most recent forms so delivered by it, such additional forms or amendments
thereto as may be reasonably requested by the Borrower or the Administrative
Agent.  All forms or amendments described in the preceding sentence shall
certify that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes,
unless an event (including without limitation any change in treaty, law or
regulation) has occurred prior to the date on which any such delivery would
otherwise be required which renders all such forms inapplicable or which would
prevent such Lender from duly completing and delivering any such form or
amendment with respect to it and such Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.
 
(v) For any period during which a Non-U.S. Lender has failed to provide the
Borrower with an appropriate form pursuant to clause (iv), above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States.
 
(vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate following receipt of such documentation.
 
(vii)    If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective, or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding
therefor, or otherwise, including penalties and interest, and including taxes
imposed by any jurisdiction on amounts payable to the Administrative Agent under
this subsection, together with all costs and expenses related thereto (including
attorneys fees and time charges of attorneys for the Administrative Agent, which
attorneys may be employees of the Administrative Agent).  The obligations of the
Lenders under this Section 3.5(vii) shall survive the payment of the Obligations
and termination of this Agreement and any such Lender obligated to indemnify the
Administrative Agent shall not be entitled to indemnification from the Borrower
with respect to such amounts, whether pursuant to this Article or otherwise,
except to the extent the Borrower participated in the actions giving rise to
such liability.
 
 
 

--------------------------------------------------------------------------------

 
 
3.6   Lender Statements; Survival of Indemnity.  To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its LIBOR Rate Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of LIBOR
Rate Advances under Section 3.3, so long as such designation is not, in the
reasonable judgment of such Lender, disadvantageous to such Lender.  Each Lender
shall deliver a written statement of such Lender to the Borrower (with a copy to
the Administrative Agent) as to the amount due, if any, under Sections 3.1, 3.2,
3.4 or 3.5.  Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest
error.  Determination of amounts payable under such Sections in connection with
a LIBOR Rate Loan shall be calculated as though each Lender funded its LIBOR
Rate Loan through the purchase of a deposit of the type and maturity
corresponding to the deposit used as a reference in determining the LIBOR Rate
applicable to such Loan, whether in fact that is the case or not.  Unless
otherwise provided herein, the amount specified in the written statement of any
Lender shall be payable on demand after receipt by the Borrower of such written
statement.  The obligations of the Borrower under Sections 3.1, 3.2, 3.4 and 3.5
shall survive payment of the Obligations and termination of this Agreement.
 
ARTICLE IV

 
CONDITIONS PRECEDENT
 
4.1   Initial Advance.  The Lenders shall not be required to make the initial
Advance hereunder unless (a) the Borrower shall, prior to or concurrently with
such initial Advance, have paid all fees due and payable to the Lenders and the
Administrative Agent hereunder, and (b) the Borrower shall have furnished to the
Administrative Agent, with sufficient copies for the Lenders, the following:
 
(i) The duly executed originals of the Loan Documents, including the Note,
payable to the order of each of the Lenders, this Agreement, the Parent
Guaranty, the Collateral Assignments, and all of the Security Documents;
 
(ii) (A) Certificates of good standing for GPLP and Owner from the State of
Delaware, certified by the appropriate governmental officer and dated not more
than thirty (30) days prior to the Agreement Execution Date, and (B) foreign
qualification certificates for GPLP and the Owner, certified by the appropriate
governmental officer and dated not more than thirty (30) days prior to the
Agreement Execution Date, for each other jurisdiction where the failure of GPLP
or Owner to so qualify or be licensed (if required) would have a Material
Adverse Effect;
 
(iii) Copies of the formation documents (including code of regulations, if
appropriate) of GPLP and the Owner, certified by an officer of GPLP or Owner, as
appropriate, together with all amendments thereto;
 
 
 

--------------------------------------------------------------------------------

 
 
(iv) Incumbency certificates, executed by officers of the Borrower, the Parent
Guarantor and Owner, which shall identify by name and title and bear the
signature of the Persons authorized to sign the Loan Documents and to make
borrowings hereunder on behalf of such parities, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by GPLP or any such Parent Entity or the Owner;
 
(v) Copies, certified by a Secretary or an Assistant Secretary of the Parent
Guarantor, of the Board of Directors’ resolutions (and resolutions of other
bodies, if any are reasonably deemed necessary by counsel for the Administrative
Agent) authorizing the Advances provided for herein, with respect to the
Borrower, and the execution, delivery and performance of the Loan Documents to
be executed and delivered by the Borrower and each Parent Entity hereunder;
 
(vi) A written opinion of the Borrower’s and Parent Guarantor’s counsel,
addressed to the Lenders in substantially the form of Exhibit E hereto or such
other form as the Administrative Agent may reasonably approve;
 
(vii)     A copy of the Commitment Letter;
 
(viii)    A certificate, signed by an Authorized Officer of GPLP and Owner,
stating that on the initial Borrowing Date no Default or Unmatured Default has
occurred and is continuing, there has been no Material Adverse Effect, and that
all representations and warranties of the Borrower are true and correct in all
material respects as of the initial Borrowing Date provided that such
certificate is in fact true and correct;
 
(ix) The most recent financial statements of GPLP;
 
(x) UCC financing statement, judgment, and tax lien searches with respect to
GPLP and Owner from Kansas and Delaware;
 
(xi) Written money transfer instructions, addressed to the Administrative Agent
and signed by an Authorized Officer, together with such other related money
transfer authorizations as the Administrative Agent may have reasonably
requested;
 
(xii)    Evidence that the upfront fees due under Section 2.4 has been paid, or
will be paid out of the proceeds of the initial Advance hereunder;
 
(xiii)    There is no event of default under the GPLP Revolver;
 
(xiv)    A survey for the Collateral Asset in a form satisfactory to counsel for
the Administrative Agent;
 
(xv)    A copy of the owner’s title policy (or policies), showing no exceptions
to title except such as may be approved by the Administrative Agent;
 
 
 

--------------------------------------------------------------------------------

 
 
(xvi)    If any portion of any buildings included in the Collateral Asset is
located in an area identified as a special flood hazard area by the Federal
Emergency Management Agency or other applicable agency, (i) a policy of flood
insurance which (A) covers any parcel of the Collateral Asset and (B) is written
in an amount satisfactory to the Administrative Agent or the maximum limit of
coverage made available with respect to the particular type of property under
the Act, whichever is less, and (ii) confirmation that the Owner has received
the notice required pursuant to Section 208(e)(3) of Regulation H of the Board
of Governors of the Federal Reserve System.  To the extent the Collateral Asset
is not located in an area identified as a special flood hazard area by the
Federal Emergency Management Agency or other agency, the certification of the
survey of the Collateral Asset to be delivered pursuant to clause (xvi) above
shall include confirmation of such fact;
 
(xvii)    A copy of all recorded documents with respect to the Collateral Asset
referred to, or listed as exceptions to title in, the title policy referred to
in Section 4.1(xvii) and a copy, certified by such parties as the Administrative
Agent may deem appropriate, of all other documents materially affecting the
Collateral Asset, including without limitation copies of any leases on any
leases with Major Tenants thereof;
 
(xviii)    The results of a recent search by a Person satisfactory to the
Administrative Agent, of the Uniform Commercial Code, judgment and tax lien
filings which may have been filed with respect to personal property of the Owner
used in connection with the Collateral Asset and the results of such search
shall be satisfactory to the Administrative Agent;
 
(xix)    Evidence in form and substance satisfactory to it that all of the
requirements for insurance shall have been satisfied;
 
(xx)    A current rent roll and current operating statements for the Collateral
Asset;
 
(xxi)    A current engineer’s report on the condition of the improvements upon
the Collateral Asset;
 
(xxii)    A current Phase I environmental assessment report and certification
(or updated report and recertification) for the Collateral Asset;
 
(xxiii)    Evidence of the closing of Owner’s acquisition of the Collateral
Asset; and
 
(xxiv)    Such other documents as the Administrative Agent or its counsel may
have reasonably requested, the form and substance of which documents shall be
reasonably acceptable to the parties and their respective counsel.
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES
 
GPLP and Owner each represents and warrants to the Lenders that:
 
5.1   Existence.  GPLP and Owner are a limited partnership and a limited
liability company, respectively, duly organized and validly existing under the
laws of the State of Delaware, with its principal place of business in Columbus,
Ohio and each is duly qualified as a foreign limited partnership or limited
liability company, properly licensed (if required), in good standing and has all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except where the failure to be so qualified, licensed and
in good standing and to have the requisite authority would not have a Material
Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
5.2   Authorization and Validity.  Each of GPLP and Owner has the power and
authority and legal right to execute and deliver the Loan Documents and to
perform its obligations thereunder.  The execution and delivery by GPLP and
Owner of the Loan Documents and the performance of their respective obligations
thereunder have been duly authorized by proper proceedings, and the Loan
Documents constitute legal, valid and binding obligations of each of them
enforceable against them in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally.
 
5.3   No Conflict; Government Consent.  Neither the execution and delivery by
GPLP and Owner of the Loan Documents, nor the consummation of the transactions
therein contemplated, nor compliance with the provisions thereof will violate
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on GPLP or Owner, or GPLP’s or Owner’s articles of incorporation,
operating agreements, partnership agreement, or by-laws, or the provisions of
any indenture, instrument or agreement to which GPLP or Owner is a party or is
subject, or by which it, or its Property, is bound, or conflict with or
constitute a default thereunder, except where such violation, conflict or
default would not have a Material Adverse Effect, or result in the creation or
imposition of any Lien in, of or on the Property of GPLP or Owner, pursuant to
the terms of any such indenture, instrument or agreement.  No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to authorize, or is required
in connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, any of the Loan Documents other
than the filing of a copy of this Agreement.
 
5.4   Financial Statements; Material Adverse Effect.  All consolidated financial
statements of the Loan Parties heretofore or hereafter delivered to the Lenders
were prepared in accordance with GAAP in effect on the preparation date of such
statements and fairly present in all material respects the consolidated
financial condition and operations of the Loan Parties at such date and the
consolidated results of their operations for the period then ended, subject, in
the case of interim financial statements, to normal and customary year-end
adjustments.  From the preparation date of the most recent financial statements
delivered to the Lenders through the Agreement Execution Date, there was no
change in the business, properties, or condition (financial or otherwise) of
GPLP or Owner which could reasonably be expected to have a Material Adverse
Effect.
 
5.5   Taxes.  The Loan Parties have filed all United States federal tax returns
and all other tax returns which are required to be filed and have paid all taxes
due pursuant to said returns or pursuant to any assessment received by GPLP or
Owner except such taxes, if any, as are being contested in good faith and as to
which adequate reserves have been provided.  No tax liens have been filed and no
claims are being asserted with respect to such taxes.  The charges, accruals and
reserves on the books of GPLP and Owner in respect of any taxes or other
governmental charges are adequate.
 
5.6   Litigation and Guarantee Obligations.  Except as set forth on Schedule 2
hereto or as set forth in written notice to the Administrative Agent from time
to time, there is no litigation, arbitration, governmental investigation,
proceeding or inquiry pending or, to the knowledge of any of their officers,
threatened against or affecting the Loan Parties which could reasonably be
expected to have a Material Adverse Effect.  Neither GPLP nor Owner has any
material contingent obligations not provided for or disclosed in the financial
statements referred to in Section 6.1 or as set forth in written notices to the
Administrative Agent given from time to time after the Agreement Execution Date
on or about the date such material contingent obligations are incurred.
 
 
 

--------------------------------------------------------------------------------

 
 
5.7   Intentionally Omitted

 
5.8   ERISA.  The Unfunded Liabilities of all Single Employer Plans do not in
the aggregate exceed $1,000,000.  Neither GPLP nor Owner nor any other member of
the Controlled Group has incurred, or is reasonably expected to incur, any
withdrawal liability to Multiemployer Plans in excess of $250,000 in the
aggregate.  Each Plan complies in all material respects with all applicable
requirements of law and regulations, no Reportable Event has occurred with
respect to any Plan, neither the GPLP nor Owner nor any other members of the
Controlled Group has withdrawn from any Plan or initiated steps to do so, and no
steps have been taken to reorganize or terminate any Plan.
 
5.9   Accuracy of Information.  No information, exhibit or report furnished by
the Loan Parties to the Administrative Agent or to any Lender in connection with
the negotiation of, or compliance with, the Loan Documents contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein not misleading.
 
5.10     Regulation U.  Neither GPLP nor Owner will use the proceeds of any
Advance to buy or carry any margin stock (as defined in Regulation U) in
violation of the terms of this Agreement.
 
5.11     Material Agreements.  Neither GPLP nor Owner is a party to any
agreement or instrument or subject to any charter or other corporate restriction
which could reasonably be expected to have a Material Adverse Effect.  Neither
GPLP nor Owner is in default in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in (i) any agreement
to which it is a party, which default could have a Material Adverse Effect, or
(ii) any agreement or instrument evidencing or governing Indebtedness, which
default would constitute a Default hereunder.
 
5.12     Compliance With Laws.  Each of GPLP and Owner has complied with all
applicable statutes, rules, regulations, orders and restrictions of any domestic
or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property, except for any non-compliance which would not have a
Material Adverse Effect.  The Loan Parties have not received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable federal, state and local environmental, health and
safety statutes and regulations or the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could have a Material Adverse Effect.
 
5.13     Ownership of Projects.  Except as set forth on Schedule 1 hereto, on
the date of this Agreement, GPLP will have good and marketable title, free of
all Liens other than those permitted by Section 6.16, to all of the Projects
reflected in the financial statements as owned by it.
 
5.14     Investment Company Act.  Neither GPLP nor Owner is an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
 
5.15     Intentionally Omitted.
 
 
 

--------------------------------------------------------------------------------

 
 
5.16     Intentionally Omitted.

 
5.17     Insurance.  Owner carries insurance on the Collateral Asset with
financially sound and reputable insurance companies, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar Projects including, without
limitation:
 
(i) Property and casualty insurance (including coverage for flood and other
water damage for any portion of the Collateral Asset located within a 100-year
flood plain) in the amount of the replacement cost of the improvements at the
Collateral Asset (to the extent replacement cost insurance is maintained by
companies engaged in similar business and owning similar properties);
 
(ii)        Loss of rental income insurance in the amount not less than one
year’s gross revenues from the Collateral Asset; and
 
(iii)       Comprehensive general liability insurance in the amount of
$20,000,000 per occurrence.
 
The Administrative Agent has reviewed the insurance certificates provided
pursuant to Section 4.1(xxi) and confirms that they are acceptable in their
current form.
 
5.18     REIT Status.  Parent Guarantor is qualified as a real estate investment
trust under Section 856 of the Code and currently is in compliance in all
material respects with all provisions of the Code applicable to the
qualification of Parent Guarantor as a real estate investment trust.
 
5.19     Title to Property.  The execution, delivery or performance of the Loan
Documents required to be delivered by GPLP and Owner hereunder will not result
in the creation of any Lien on the Projects of GPLP or Owner other than those
interests intended to secure the Obligations.  No consent to the transactions
contemplated hereunder is required from any ground lessor or mortgagee or
beneficiary under a deed of trust or any other party except as has been
delivered to the Lenders.
 
5.20     Environmental Matters.  Each of the following representations and
warranties is true and correct on and as of the Agreement Execution Date except
as may be disclosed in that certain Phase I Environmental Site Assessment of
Leawood Town Center Plaza prepared by EBI Consulting, dated August 9, 2011, (a
copy of which has been provided to Administrative Agent) or as disclosed on
Schedule 3 attached hereto and to the extent that the facts and circumstances
giving rise to any such failure to be so true and correct, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:
 
(a)  To the best knowledge of GPLP and Owner, the Collateral Asset does not
contain any Materials of Environmental Concern in amounts or concentrations
which constitute a violation of, or could reasonably give rise to liability GPLP
or Owner under, Environmental Laws.
 
(b)  To the best knowledge of GPLP and Owner, the Collateral Asset has been in
compliance in all material respects with all applicable Environmental Laws.
 
(c)  Neither GPLP nor Owner has received any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to the
Collateral Asset, nor does the Borrower have knowledge or reason to believe that
any such notice will be received or is being threatened.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)  To the best knowledge of GPLP and Owner, Materials of Environmental Concern
have not been transported or disposed of from the Collateral Asset in violation
of, or in a manner or to a location which could reasonably give rise to
liability of GPLP or Owner under, Environmental Laws, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under the Collateral Asset in violation of, or in a manner that could give rise
to liability of GPLP or Owner any applicable Environmental Laws.
 
(e)  No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of GPLP, threatened, under any Environmental Law
to which GPLP or Owner is or, to GPLP’s or Owner’s knowledge, will be named as a
party with respect to the Collateral Asset, nor are there any consent decrees or
other decrees, consent orders, administrative order or other orders, or other
administrative of judicial requirements outstanding under any Environmental Law
with respect to the Collateral Asset.
 
(f)  To the best knowledge of GPLP and Owner, there has been no release or
threat of release of Materials of Environmental Concern at or from the, or
arising from or related to the operations of GPLP and Owner in connection with
the Collateral Asset in violation of or in amounts or in a manner that could
give rise to liability under Environmental Laws.
 
5.21     Collateral Asset.
 
(a)  Each of the representations and warranties made by each Loan Party in its
Security Documents with respect to the Collateral Asset is true and correct in
all material respects.
 
(b)  Except as disclosed on the survey provided to the Administrative Agent
pursuant to Section 4.1(xiv) of this Agreement, the Collateral Asset is not
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of 1968
or the Flood Disaster Protection Act of 1973, as amended, or any successor law,
or, if located within any such area, Owner has obtained and will maintain
through the Facility Termination Date the insurance prescribed in
Section 4.1(xviii) hereof.
 
(c)  Except as may be disclosed in that certain Phase I Environmental Site
Assessment of Leawood Town Center Plaza prepared by EBI Consulting, dated August
9, 2011, or in that certain Property Condition Report prepared by EBI
Consulting, dated August 8, 2011, (copies of which reports have been provided to
Administrative Agent), to the Borrower’s knowledge, the Collateral Asset and the
present use and occupancy thereof are in material compliance with all applicable
zoning ordinances (without reliance upon adjoining or other properties),
building codes, land use and Environmental Laws, and other similar laws
(“Applicable Laws”).
 
 
 

--------------------------------------------------------------------------------

 
 
(d)  The Collateral Asset is served by all utilities required for the current or
contemplated use thereof.  The Collateral Asset has accepted or is equipped to
accept such utility service.
 
(e)  All public roads and streets necessary for service of and access to the
Collateral Asset for the current or contemplated use thereof have been
completed, and are open for use by the public.
 
(f)  The Collateral Asset is served by public water and sewer systems or, if the
Collateral Asset is not serviced by a public water and sewer system, the
alternate systems are adequate and meet, in all material respects, all
requirements and regulations of, and otherwise comply in all material respects
with, all Applicable Laws with respect to such alternate systems.
 
(g)  Except as may be disclosed in the reports delivered to Administrative Agent
pursuant to Section 4.1 hereof, Borrower is not aware of any latent or patent
structural or other significant deficiency of the Collateral Asset.  The
Collateral Asset is free of damage and waste that would materially and adversely
affect the value of the Collateral Asset, is in good repair and there is no
deferred maintenance other than ordinary wear and tear.  The Collateral Asset is
free from damage caused by fire or other casualty. There is no pending or, to
the actual knowledge of Borrower, threatened condemnation proceedings affecting
the Collateral Asset, or any material part thereof.
 
(h)  To Borrower’s knowledge, except as may be disclosed in the reports
delivered to Administrative Agent pursuant to Section 4.1 hereof, all liquid and
solid waste disposal, septic and sewer systems located on the Collateral Asset
are in a good and safe condition and repair and to Borrower’s knowledge, in
material compliance with all Applicable Laws with respect to such systems.
 
(i)  All improvements on the Collateral Asset lie within the boundaries and
building restrictions of the legal description of record of Collateral Asset, no
improvements encroach upon easements benefiting the Collateral Asset other than
encroachments that do not materially adversely affect the use or occupancy of
the Collateral Asset and no improvements on adjoining properties encroach upon
the Collateral Asset or easements benefiting the Collateral Asset other than
encroachments that do not materially adversely affect the use or occupancy of
the Collateral Asset.  The Collateral Asset is served by roads which are located
either on permanent easements that benefit all or part of the Collateral Asset
or on public property and the Collateral Asset has access to, by virtue of such
easements or otherwise, and is contiguous to a physically open, dedicated all
weather public street, and has the necessary permits for ingress and egress.
 
(j)  There are no delinquent taxes, ground rents, water charges, sewer rents,
assessments, insurance premiums, leasehold payments, or other outstanding
charges affecting the Collateral Asset except to the extent such items are being
contested in good faith and as to which adequate reserves have been provided.
 
(k)  The Collateral Assignment of Interests creates a valid first priority
security interest in the Pledged Equity Interests, subject only to Permitted
Liens.
 
 
 

--------------------------------------------------------------------------------

 
 
Borrower agrees that all of its representations and warranties set forth in
Article V of this Agreement and elsewhere in this Agreement are true on the
Agreement Effective Date in all material respects, and will be true in all
material respects (except with respect to matters which have been disclosed in
writing to and approved by the Required Lenders) upon each request for the
continuation or conversion of an Advance.  Each request for such a continuation
or conversion hereunder shall constitute a reaffirmation of such representations
and warranties as deemed modified in accordance with the disclosures made and
approved, as aforesaid, as of the date of such continuation and conversion.
 
5.22     Office of Foreign Asset Control.  GPLP and Owner are not (and will not
be) a person with whom any Lender is restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury of the United States of America (including, those Persons named on
OFAC’s Specially Designated and Blocked Persons list) or under any statute,
executive order (including, the September 24, 2001 Executive Order Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and shall
not knowingly engage in any dealings or transactions or otherwise be associated
with such persons.  In addition, Borrower hereby agrees to provide to any Lender
with any additional information that any Lender deems necessary from time to
time in order to ensure compliance with all applicable Laws concerning money
laundering and similar activities.
 
ARTICLE VI
 
COVENANTS
 
During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:
 
6.1   Financial Reporting.  GPLP will maintain, for the Consolidated Group, a
system of accounting established and administered in accordance with GAAP, and
furnish to the Administrative Agent and the Lenders:
 
(i) As soon as available, but in any event not later than 45 days after the
close of each fiscal quarter, other than the fourth quarter, for the
Consolidated Group, an unaudited consolidated and consolidating balance sheet as
of the close of each such period and the related unaudited consolidated and
consolidating statements of income and retained earnings and of cash flows of
the Consolidated Group for such period and the portion of the fiscal year
through the end of such period, setting forth in each case in comparative form
the figures for the previous year, all certified by GPLP’s chief financial
officer or chief accounting officer;
 
(ii) As soon as available, but in any event not later than 45 days after the
close of each fiscal quarter, the following reports in form and substance
reasonably satisfactory to the Administrative Agent, all certified by GPLP’s
chief financial officer or chief accounting officer, an operating statement for
Owner and the Collateral Asset, a rent roll for the Collateral Asset, and such
other information on the Collateral Asset as may be reasonably requested by the
Administrative Agent;
 
 
 

--------------------------------------------------------------------------------

 
 
(iii) As soon as available, but in any event not later than 90 days after the
close of each fiscal year, for the Consolidated Group, audited financial
statements, including a consolidated and consolidating balance sheet as at the
end of such year and the related consolidated and consolidating statements of
income and retained earnings and of cash flows for such year, setting forth in
each case in comparative form the figures for the previous year, without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, prepared by independent certified public accountants
of nationally recognized standing reasonably acceptable to the Administrative
Agent;
 
(iv) Together with the quarterly and annual financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit  B
hereto signed by GPLP’s chief financial officer, chief accounting officer or
chief operating officer showing the calculations and computations necessary to
determine compliance with this Agreement and stating that, to such officer’s
knowledge, no Default or Unmatured Default exists, or if, to such officer’s
knowledge, any Default or Unmatured Default exists, stating the nature and
status thereof;
 
(v) As soon as possible and in any event within 10 days after a responsible
officer of GPLP knows that any Reportable Event has occurred with respect to any
Plan, a statement, signed by the chief financial officer of GPLP, describing
said Reportable Event and the action which GPLP proposes to take with respect
thereto;
 
(vi) As soon as possible and in any event within 10 days after receipt by a
responsible officer of GPLP, a copy of (a) any notice or claim to the effect
that GPLP or any of its Subsidiaries is or may be liable to any Person as a
result of the release by GPLP, any of its Subsidiaries, or any other Person of
any Material of Environmental Concern into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by GPLP or any of its Subsidiaries, which, in the case
of either (a) or (b) could have a Material Adverse Effect;
 
(vii)    Promptly upon the furnishing thereof to the shareholders of either of
the Parent Guarantor, copies of all financial statements, reports and proxy
statements so furnished; and
 
(viii)    Such other information (including, without limitation, financial
statements for GPLP and non-financial information) as the Administrative Agent
or any Lender may from time to time reasonably request.
 
6.2   Use of Proceeds.  The Borrower will use the proceeds of the Advances
solely to pay the purchase price and associated costs for the purchase the
Collateral Asset.  The Borrower will not, use any of the proceeds of the
Advances (i) to purchase or carry any “margin stock” (as defined in Regulation
U) if such usage could constitute a violation of Regulation U by any Lender or
(ii) to fund any purchase of, or offer for, a controlling portion of the Capital
Stock of any Person, unless the board of directors or other manager of such
Person has consented to such offer.
 
6.3   Notice of Default.  GPLP will give prompt notice in writing to the
Administrative Agent and the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
6.4   Conduct of Business.  GPLP will do all things necessary to remain duly
incorporated or duly qualified, validly existing and in good standing as a
limited partnership in its jurisdiction of formation (except with respect to
mergers permitted pursuant to the GPLP Revolver) and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted and to carry on and conduct its businesses in substantially the same
manner as they are presently conducted where the failure to do so could
reasonably be expected to have a Material Adverse Effect and, specifically, GPLP
may not undertake any business other than the acquisition, development,
ownership, management, operation and leasing of retail, office or industrial
properties, and ancillary businesses specifically related to such types of
properties.
 
6.5   Taxes.  GPLP will pay when due all taxes, assessments and governmental
charges and levies upon it of its income, profits or Projects, except those
which are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves have been set aside.
 
6.6   Insurance.  GPLP and Owner will maintain insurance which is consistent
with the representation contained in Section 5.17 on all their Projects and GPLP
will furnish to any Lender upon reasonable request full information as to the
insurance carried.
 
6.7   Compliance with Laws.  GPLP and Owner will comply with all laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
they may be subject, the violation of which could reasonably be expected to have
a Material Adverse Effect.
 
6.8   Maintenance of Properties.  GPLP and Owner will do all things necessary to
maintain, preserve, protect and keep the Collateral Asset in good repair,
working order and condition, ordinary wear and tear excepted.
 
6.9   Inspection.  GPLP and Owner will permit the Lenders upon reasonable notice
and during normal business hours and subject to rights of tenants, by their
respective representatives and agents, to inspect the Collateral Asset,
corporate books and financial records of GPLP and Owner to examine and make
copies of the books of accounts and other financial records of GPLP and Owner,
and to discuss the affairs, finances and accounts of GPLP and Owner with
officers thereof, and to be advised as to the same by, their respective officers
at such reasonable times and intervals as the Lenders may designate.
 
6.10     Maintenance of Status.  GPLP shall cause Parent Guarantor to at all
times maintain its status as a real estate investment trust in compliance with
all applicable provisions of the Code relating to such status.
 
6.11     Dividends.  The Parent Entities and GPLP and its Subsidiaries shall be
permitted to declare and pay dividends on their Capital Stock, to make
distributions with respect thereto from time to time and to redeem their Capital
Stock, provided, however, that in no event shall any Parent Entity or GPLP: (i)
pay any such dividends or make any such distributions on any Capital Stock
(including without limitation the declaration and payment of Preferred Dividends
or the making of distributions to holders of limited partnership units in GPLP),
if such dividends and distributions paid on account of the then-current fiscal
quarter and the three immediately preceding fiscal quarters, in the aggregate
for such period, would exceed 95% of Adjusted Funds From Operations of the
Consolidated Group for such period or (ii) pay any such dividends or make any
such distributions or make any such redemptions if any Default has occurred
hereunder and is then continuing, provided however that, so long as such Default
is not a monetary Default under Section 7.1 or Section 7.2 below or a Default
under Section 7.7 or Section 7.8 below, or any other Default that has resulted
in an acceleration of the obligations under Section 8.1 below, the Parent
Entities and GPLP shall be permitted to distribute whatever amount of dividends
is necessary to maintain the tax status of Glimcher Realty Trust as a real
estate investment trust, which distributions may be made in cash or in Capital
Stock at GPLP’s option.
 
 
 

--------------------------------------------------------------------------------

 
 
6.12     No Change in Control.  Borrower will not, nor will GPLP permit the
Parent Guarantor to, undergo a Change in Control.
 
6.13     Affiliates.  GPLP will not enter into any transaction (including,
without limitation, the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate which is not a member of the
Consolidated Group except in the ordinary course of business and pursuant to the
reasonable requirements of GPLP’s business and upon fair and reasonable terms no
less favorable to GPLP than GPLP would obtain in a comparable arms-length
transaction.
 
6.14     Consolidated Net Worth.  The Consolidated Group shall maintain a
Consolidated Net Worth of not less than $1,000,000,000 plus seventy-five percent
(75%) of the equity contributions or sales of treasury stock received by GPLP or
any Parent Entity after October 12, 2011.
 
6.15     Indebtedness and Cash Flow Covenants.  GPLP shall not permit:
 
(i)  Adjusted Annual EBITDA to be less than 1.35 times Fixed Charges at any
time; or
 
(ii)  Consolidated Outstanding Indebtedness to be more than sixty percent (60%)
of Total Asset Value at any time.
 
6.16      Liens.  The Owner will not create or incur, nor will it permit or
suffer to exist, any Lien in, of or on the Property of the Owner, except:
 
(i)  Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves shall have been set aside on its
books;
 
(ii)  Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books and there is no risk of loss,
forfeiture, or sale of any interest in the Property during the pending of such
proceeding;
 
(iii)     Liens arising out of pledges or deposits under workers’ compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation;
 
(iv)     Easements, restrictions and such other encumbrances or charges against
real property as are of a nature generally existing with respect to properties
of a similar character and which do not in any material and adverse way affect
the marketability of the same or materially and adversely interfere with the use
thereof in the business of the Borrower or its Subsidiaries; and
 
 
 

--------------------------------------------------------------------------------

 
 
(v)  Liens permitted pursuant to this Section 6.16 shall be deemed to be
“Permitted Liens”.
 
6.17     Approval of Leases.  Owner shall not enter into any lease for more than
15,000 square feet of gross leaseable area at the Collateral Asset without the
prior written consent of the Administrative Agent, which consent shall be given
within ten (10) business days after Administrative Agent’s receipt of a request
for consent, or if not given in such time period, shall be deemed
approved.  After either a Default or the occurrence of events that with the
passage of time could reasonably lead to a Default, the Administrative Agent
shall have the right, to request Owner to request tenant estoppel certificates
from any Major Tenant at the Collateral Asset.
 
6.18     No Additional Indebtedness.Owner shall not create or suffer to exist
any Liens on the Collateral Asset without the prior written consent of
Administrative Agent.  Owner shall not incur or guaranty any Indebtedness other
than this Facility and trade debt incurred in the ordinary course of business.
 
6.19     ING Permanent Loan Documentation.Borrower shall deliver to
Administrative Agent not later than December 31, 2011 copies of executed final
documentation under the Commitment Letter and of an escrow agreement pertaining
to the permanent loan from ING in such form as is satisfactory to Administrative
Agent and shall execute the Collateral Assignment of Proceeds and deliver it to
the Administrative Agent prior to such date.
 
ARTICLE VII

 
DEFAULTS
 
The occurrence of any one or more of the following events shall constitute a
Default:
 
7.1           Nonpayment of any principal payment due hereunder or under any
Note when due.
 
7.2           Nonpayment of interest upon any Note or of any fee or other
payment Obligations under any of the Loan Documents within five (5) Business
Days after the same becomes due.
 
7.3           The breach of any of the terms or provisions of Sections 6.2,
6.10, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17, 6.18 and 6.19.
 
7.4           Any representation or warranty made or deemed made by or on behalf
of the Borrower to the Lenders or the Administrative Agent under or in
connection with this Agreement, or any material certificate or information
delivered in connection with this Agreement or any other Loan Document shall be
materially false on the date as of which made.
 
7.5           The breach by the Borrower (other than a breach which constitutes
a Default under Section 7.1, 7.2, 7.3 or 7.4) of any of the terms or provisions
of this Agreement which is not remedied within thirty (30) days after written
notice from the Administrative Agent or any Lender.
 
7.6           Failure of GPLP to pay when due any Indebtedness which is
outstanding under the GPLP Revolver.
 
 
 

--------------------------------------------------------------------------------

 
 
7.7           GPLP or Owner shall (i) have an order for relief entered with
respect to it under the Federal bankruptcy laws as now or hereafter in effect,
(ii) make an assignment for the benefit of creditors, (iii) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any Substantial Portion of
its Property, (iv) institute any proceeding seeking an order for relief under
the Federal bankruptcy laws as now or hereafter in effect or seeking to
adjudicate it as a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (v) take any
corporate action to authorize or effect any of the foregoing actions set forth
in this Section 7.7, (vi) fail to contest in good faith any appointment or
proceeding described in Section 7.8 or (vii) admit in writing its inability to
pay its debts generally as they become due.
 
7.8           A receiver, trustee, examiner, liquidator or similar official
shall be appointed for GPLP or Owner or for any Substantial Portion of the
Property of GPLP or Owner or a proceeding described in Section 7.7(iv) shall be
instituted against GPLP or Owner and such appointment continues undischarged or
such proceeding continues undismissed or unstayed for a period of ninety (90)
consecutive days.
 
7.9           GPLP or Owner shall fail within sixty (60) days to pay, bond or
otherwise discharge any judgments or orders for the payment of money in an
amount which, when added to all other judgments or orders outstanding against
GPLP or Owner would exceed $25,000,000 in the aggregate, which have not been
stayed on appeal or otherwise appropriately contested in good faith.
 
7.10          GPLP, Owner or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred
withdrawal liability to such Multiemployer Plan in an amount which, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
GPLP, Owner or any other member of the Controlled Group as withdrawal liability
(determined as of the date of such notification), exceeds $1,000,000 or requires
payments exceeding $500,000 per annum.
 
7.11          GPLP, Owner or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, if as a result of such reorganization or termination the aggregate
annual contributions of GPLP and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased over the amounts contributed
to such Multiemployer Plans for the respective plan years of each such
Multiemployer Plan immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $500,000.
 
7.12          Failure to remediate within the time period permitted by law or
governmental order, after all administrative hearings and appeals have been
concluded (or within a reasonable time in light of the nature of the problem if
no specific time period is so established), material environmental problems at
Properties owned by GPLP or Owner whose aggregate book values are in excess of
$5,000,000.
 
7.13          The occurrence of any “Default” as defined in any Loan Document or
in the GPLP Revolver or the breach of any of the terms or provisions of any Loan
Document or the GPLP Revolver, which default or breach continues beyond any
period of grace therein provided.
 
7.14          The attempted revocation, challenge, disavowment, or termination
by GPLP or Owner of any of the Loan Documents.
 
7.15          Any Change of Control with respect to Owner or to GPLP shall
occur.
 
 
 

--------------------------------------------------------------------------------

 
 
7.16          Either GPLP, Owner or any Parent Entity, without obtaining consent
of the Required Lenders, shall enter into any merger, consolidation,
reorganization or liquidation or transfer or otherwise dispose of all or
substantially all of their Properties, unless (a) in the case of a merger or
consolidation GPLP or such Parent Entity is the surviving entity in such merger
or consolidation and (b) after giving effect to the merger, GPLP and Owner each
remains in compliance with the terms of this Agreement, provided that any such
action shall not constitute a Default unless GPLP shall fail to reverse such
action within sixty (60) days after written notice from the Administrative Agent
that such action constitutes a Default hereunder.
 
ARTICLE VIII

 
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1   Acceleration.  If any Default described in Section 7.7 or 7.8 occurs with
respect to GPLP or Owner, the obligations of the Lenders to make Loans and
hereunder shall automatically terminate and the Obligations shall immediately
become due and payable without any election or action on the part of the
Administrative Agent or any Lender.  If any other Default occurs, so long as a
Default exists Lenders shall have no obligation to make any Loans and the
Required Lenders, at any time prior to the date that such Default has been fully
cured, may permanently terminate the obligations of the Lenders to make Loans
hereunder and declare the Obligations to be due and payable, or both, whereupon
if the Required Lenders elected to accelerate (i) the Obligations shall become
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which the Borrower hereby expressly waives and (ii) if any
automatic or optional acceleration has occurred, the Administrative Agent, as
directed by the Required Lenders (or if no such direction is given within 30
days after a request for direction, as the Administrative Agent deems in the
best interests of the Lenders, in its sole discretion), shall use its good faith
efforts to collect all amounts owed by the Borrower and Parent Guarantor under
the Loan Documents by exercising all rights and remedies provided for under this
Agreement and the Security Documents or otherwise available at law or in equity,
including without limitation, by filing and diligently pursuing judicial action.
 
If, within 10 days after acceleration of the maturity of the Obligations or
termination of the obligations of the Lenders to make Loans hereunder as a
result of any Default (other than any Default as described in Section 7.7 or 7.8
with respect to GPLP or Owner) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, all of the Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.
 
8.2   Amendments.  Subject to the provisions of this Article VIII the Required
Lenders (or the Administrative Agent with the consent in writing of the Required
Lenders) and the Borrower may enter into agreements supplemental hereto for the
purpose of adding or modifying any provisions to the Loan Documents or changing
in any manner the rights of the Lenders or the Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement or
waiver shall, without the consent of all Lenders:
 
(i) Extend the Facility Termination Date, or forgive all or any portion of the
principal amount of any Loan or accrued interest thereon, reduce the Applicable
Margins (or modify any definition herein which would have the effect of reducing
the Applicable Margins) or the underlying interest rate options or extend the
time of payment of any such principal, interest or facility fees.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) Release any Pledged Equity Interest or release the Parent Guarantor from
the Parent Guaranty.
 
(iii)        Reduce the percentage specified in the definition of Required
Lenders.
 
(iv)        Increase the Aggregate Commitment beyond $70,000,000.
 
(v) Permit the Borrower to assign its rights under this Agreement.
 
(vi)        Amend Sections 8.1, 8.2 or 11.2.
 
No amendment of any provision of this Agreement relating to the Administrative
Agent shall be effective without the written consent of the Administrative
Agent.
 
8.3   Preservation of Rights.  No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan notwithstanding the existence of a Default or
the inability of the Borrower to satisfy the conditions precedent to such Loan
shall not constitute any waiver or acquiescence.  Any single or partial exercise
of any such right shall not preclude other or further exercise thereof or the
exercise of any other right, and no waiver, amendment or other variation of the
terms, conditions or provisions of the Loan Documents whatsoever shall be valid
unless in writing signed by the Lenders required pursuant to Section 8.2, and
then only to the extent in such writing specifically set forth.  All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Administrative Agent and the Lenders until the
Obligations have been paid in full.
 
8.4   Insolvency of Borrower.  In the event of the insolvency of GPLP or Owner,
the Lenders shall have no obligation to make further disbursements of the
Facility, and the outstanding principal balance of the Facility, including
accrued and unpaid interest thereon, shall be immediately due and payable.
 
ARTICLE IX
 
GENERAL PROVISIONS
 
9.1   Survival of Representations.  All representations and warranties of the
Borrower contained in this Agreement shall survive delivery of the Note and the
making of the Loans herein contemplated.
 
9.2   Governmental Regulation.  Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
9.3   Intentionally Omitted.

 
9.4   Headings.  Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.
 
9.5   Entire Agreement.  The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent and the Lenders and
supersede all prior commitments, agreements and understandings among the
Borrower, the Administrative Agent and the Lenders relating to the subject
matter thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
9.6   Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.
 
9.7   Expenses; Indemnification.  The Borrower shall reimburse the
Administrative Agent for any costs, and out-of-pocket expenses (including,
without limitation, all reasonable fees for consultants and fees and reasonable
expenses for attorneys for the Administrative Agent, which attorneys may be
employees of the Administrative Agent) paid or incurred by the Administrative
Agent in connection with the amendment, modification, and enforcement of the
Loan Documents.  The Borrower also agrees to reimburse the Administrative Agent
and the Lenders for any reasonable costs, internal charges and out-of-pocket
expenses (including, without limitation, all fees and reasonable expenses for
attorneys for the Administrative Agent and the Lenders, which attorneys may be
employees of the Administrative Agent or the Lenders) paid or incurred by the
Administrative Agent or any Lender in connection with the collection and
enforcement of the Loan Documents (including, without limitation, any
workout).  The Borrower further agrees to indemnify the Administrative Agent,
each Lender and their Affiliates, and their respective directors, officers and
employees against all losses, claims, damages, penalties, judgments, liabilities
and expenses (including, without limitation, all reasonable fees and reasonable
expenses for attorneys of the indemnified parties, all reasonable expenses of
litigation or preparation therefor whether or not the Administrative Agent, or
any Lender is a party thereto) which any of them may pay or incur arising out of
or relating to this Agreement, the other Loan Documents, the Projects, the
transactions contemplated hereby or the direct or indirect application or
proposed application of the proceeds of any Loan hereunder, except to the extent
that any of the foregoing arise out of the gross negligence or willful
misconduct of the party seeking indemnification therefor.  To the extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any of the foregoing indemnified parties, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, any Loan
or Facility Letter of Credit or the use of the proceeds thereof.  The
obligations of the Borrower under this Section shall survive the termination of
this Agreement.
 
9.8   Numbers of Documents.  All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.
 
9.9   Accounting.  Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with GAAP.
 
9.10     Severability of Provisions.  Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
 
 
 

--------------------------------------------------------------------------------

 
 
9.11     Nonliability of Lenders.  The relationship between the Borrower, on the
one hand, and the Lenders and the Administrative Agent, on the other, shall be
solely that of borrower and lender.  Neither the Administrative Agent nor any
Lender shall have any fiduciary responsibilities to the Borrower.  Neither the
Administrative Agent nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations.
 
9.12     Choice of Law.  The loan documents (other than those containing a
contrary express choice of law provision) shall be construed in accordance with
the internal laws (and not the law of conflicts) of the State of Ohio, but
giving effect to federal laws applicable to national banks.
 
9.13     Consent to Jurisdiction.  The Borrower hereby irrevocably submits to
the non-exclusive jurisdiction of any United States Federal or Ohio State court
sitting in Cleveland in any action or proceeding arising out of or relating to
any loan documents and the Borrower hereby irrevocably agrees that all claims in
respect of such action or proceeding may be heard and determined in any such
court and irrevocably waives any objection it may now or hereafter have as to
the venue of any such suit, action or proceeding brought in such a court or that
such court is an inconvenient forum.  Nothing herein shall limit the right of
the Administrative Agent or any lender to bring proceedings against the Borrower
in the courts of any other jurisdiction.  Any judicial proceeding by the
borrower against the Administrative Agent or any lender or any affiliate of the
Administrative Agent or any lender involving, directly or indirectly, any matter
in any way arising out of, related to, or connected with any loan document shall
be brought only in a court in Cleveland, Ohio.
 
9.14     Waiver of Jury Trial.  The Borrower, the Administrative Agent and each
Lender hereby waive trial by jury in any judicial proceeding involving, directly
or indirectly, any matter (whether sounding in tort, contract or otherwise) in
any way arising out of, related to, or connected with any loan document or the
relationship established thereunder.
 
ARTICLE X
 
THE ADMINISTRATIVE AGENT
 
10.1     Appointment.  KeyBank National Association, is hereby appointed
Administrative Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Administrative Agent to act as the agent
of such Lender.  The Administrative Agent agrees to act as such upon the express
conditions contained in this Article X.  Notwithstanding the use of the defined
term “Administrative Agent,” it is expressly understood and agreed that the
Administrative Agent shall not have any fiduciary responsibilities to any Lender
by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents.  In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the Ohio
Uniform Commercial Code and (iii) is acting as an independent contractor, the
rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.  Each of the Lenders hereby agrees to
assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.
 
 
 

--------------------------------------------------------------------------------

 
 
10.2     Powers.  The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.
 
10.3     General Immunity.  Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for (i) any action taken or omitted to be taken by it or
them hereunder or under any other Loan Document or in connection herewith or
therewith except for its or their own gross negligence or willful misconduct; or
(ii) any determination by the Administrative Agent that compliance with any law
or any governmental or quasi-governmental rule, regulation, order, policy,
guideline or directive (whether or not having the force of law) requires the
Advances and Commitments hereunder to be classified as being part of a “highly
leveraged transaction”.
 
10.4     No Responsibility for Loans, Recitals, etc.  Neither the Administrative
Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to ascertain, inquire into, or verify (i) any
statement, warranty or representation made in connection with any Loan Document
or any borrowing hereunder; (ii) the performance or observance of any of the
covenants or agreements of any obligor under any Loan Document, including,
without limitation, any agreement by an obligor to furnish information directly
to each Lender; (iii) the satisfaction of any condition specified in Article IV,
except receipt of items required to be delivered to the Administrative Agent;
(iv) the validity, effectiveness or genuineness of any Loan Document or any
other instrument or writing furnished in connection therewith; (v) the value,
sufficiency, creation, perfection, or priority of any interest in any collateral
security; or (vi) the financial condition of the Borrower or any
Guarantor.  Except as otherwise specifically provided herein, the Administrative
Agent shall have no duty to disclose to the Lenders information that is not
required to be furnished by the Borrower to the Administrative Agent at such
time, but is voluntarily furnished by the Borrower to the Administrative Agent
(either in its capacity as Administrative Agent or in its individual capacity).
 
10.5     Action on Instructions of Lenders.  The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the required percentage of the Lenders needed to take such action or refrain
from taking such action, and such instructions and any action taken or failure
to act pursuant thereto shall be binding on all of the Lenders.  The Lenders
hereby acknowledge that the Administrative Agent shall be under no duty to take
any discretionary action permitted to be taken by it pursuant to the provisions
of this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders.  The Administrative Agent shall be
fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.
 
 
 

--------------------------------------------------------------------------------

 
 
10.6     Employment of Agents and Counsel.  The Administrative Agent may execute
any of its duties as Administrative Agent hereunder and under any other Loan
Document by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  The Administrative Agent
shall be entitled to advice of counsel concerning all matters pertaining to the
agency hereby created and its duties hereunder and under any other Loan
Document.
 
10.7     Reliance on Documents; Counsel.  The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.
 
10.8     Administrative Agent’s Reimbursement and Indemnification.  The Lenders
agree to reimburse and indemnify the Administrative Agent ratably in proportion
to their respective Commitments (i) for any amounts not reimbursed by the
Borrower for which the Administrative Agent is entitled to reimbursement by the
Borrower under the Loan Documents, (ii) for any other expenses incurred by the
Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents, if not paid by Borrower and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of the Loan Documents or any other document delivered in
connection therewith or the transactions contemplated thereby (including without
limitation, for any such amounts incurred by or asserted against the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders), or the enforcement
of any of the terms thereof or of any such other documents, provided that no
Lender shall be liable for any of the foregoing to the extent they arise from
the gross negligence or willful misconduct or a breach of the Administrative
Agent’s express obligations and undertakings to the Lenders.  The obligations of
the Lenders and the Administrative Agent under this Section 10.8 shall survive
payment of the Obligations and termination of this Agreement.
 
10.9     Rights as a Lender.  In the event the Administrative Agent is a Lender,
the Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Document as any Lender and may exercise the same as though
it were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
at any time when the Administrative Agent is a Lender, unless the context
otherwise indicates, include the Administrative Agent in its individual
capacity.  The Administrative Agent may accept deposits from, lend money to, and
generally engage in any kind of trust, debt, equity or other transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which the Borrower or such
Subsidiary is not restricted hereby from engaging with any other Person.
 
10.10   Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents.
 
 
 

--------------------------------------------------------------------------------

 
 
10.11    Successor Administrative Agent.  Except as otherwise provided below,
KeyBank National Association shall at all times serve as the Administrative
Agent during the term of this Facility.  The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent.  If the Administrative Agent has been grossly negligent in the
performance of its obligations hereunder, the Administrative Agent may be
removed at any time by written notice received by the Administrative Agent from
all other Lenders, such removal to be effective on the date specified by the
other Lenders.  Upon any such resignation or removal, the Required Lenders shall
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent.  If no successor Administrative Agent shall have been so appointed by the
Required Lenders within thirty days after the resigning Administrative Agent’s
giving notice of its intention to resign, then the resigning Administrative
Agent shall appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent.  Notwithstanding the previous sentence, the Administrative
Agent may at any time without the consent of the Borrower or any Lender, appoint
any of its Affiliates which is a commercial bank as a successor Administrative
Agent hereunder.  No successor Administrative Agent shall be deemed to be
appointed hereunder until such successor Administrative Agent has accepted the
appointment.  Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $500,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent.  Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents.  After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article X shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.
 
10.12    Notice of Defaults.  If a Lender becomes aware of a Default or
Unmatured Default, such Lender shall notify the Administrative Agent of such
fact provided that the failure to give such notice shall not create liability on
the part of a Lender.  Upon receipt of such notice that a Default or Unmatured
Default has occurred, the Administrative Agent shall notify each of the Lenders
of such fact.
 
10.13    Requests for Approval.  If the Administrative Agent requests in writing
the consent or approval of a Lender, such Lender shall respond and either
approve or disapprove definitively in writing to the Administrative Agent within
ten (10) Business Days (or sooner if such notice specifies a shorter period for
responses based on Administrative Agent’s good faith determination that
circumstances exist warranting its request for an earlier response) after such
written request from the Administrative Agent.  If the Lender does not so
respond, that Lender shall be deemed to have approved the request.
 
 
 

--------------------------------------------------------------------------------

 
 
10.14    Defaulting Lenders.  At such time as a Lender becomes a Defaulting
Lender, such Defaulting Lender’s right to vote on matters which are subject to
the consent or approval of the Required Lenders, each affected Lender or all
Lenders shall be immediately suspended until such time as the Lender is no
longer a Defaulting Lender, except that the amount of the Commitment of the
Defaulting Lender may not be changed without its consent.  If a Defaulting
Lender has failed to fund its pro rata share of any Advance and until such time
as such Defaulting Lender subsequently funds its pro rata share of such Advance,
all Obligations owing to such Defaulting Lender hereunder shall be subordinated
in right of payment, as provided in the following sentence, to the prior payment
in full of all principal of, interest on and fees relating to the Loans funded
by the other Lenders in connection with any such Advance in which the Defaulting
Lender has not funded its pro rata share (such principal, interest and fees
being referred to as “Senior Loans” for the purposes of this section).  All
amounts paid by the Borrower or the Parent Guarantor and otherwise due to be
applied to the Obligations owing to such Defaulting Lender pursuant to the terms
hereof shall be distributed by the Administrative Agent to the other Lenders in
accordance with their respective pro rata shares (recalculated for the purposes
hereof to exclude the Defaulting Lender) until all Senior Loans have been paid
in full provided, however, in no event will any such distribution to the other
Lenders give rise to any liability of the Borrower to the Defaulting
Lender.  After the Senior Loans have been paid in full equitable adjustments
will be made in connection with future payments by the Borrower to the extent a
portion of the Senior Loans had been repaid with amounts that otherwise would
have been distributed to a Defaulting Lender but for the operation of this
Section 10.14.  This provision governs only the relationship among the
Administrative Agent, each Defaulting Lender and the other Lenders; nothing
hereunder shall limit the obligation of the Borrower to repay all Loans in
accordance with the terms of this Agreement.  The provisions of this section
shall apply and be effective regardless of whether a Default occurs and is
continuing, and notwithstanding (i) any other provision of this Agreement to the
contrary, (ii) any instruction of the Borrower as to its desired application of
payments or (iii) the suspension of such Defaulting Lender’s right to vote on
matters which are subject to the consent or approval of the Required Lenders or
all Lenders.
 
ARTICLE XI
 
PATRIOT ACT
 
Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Act (Title III of Pub. L. 107-56 (signed into law on October 26, 2001)
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.  The Borrower agrees to cooperate with each
Lender and provide true, accurate and complete information to such Lender in
response to any such request.
 
ARTICLE XII

 
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1     Successors and Assigns.  The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Lenders
and their respective successors and assigns, except that (i) the Borrower shall
not have the right to assign its rights or obligations under the Loan Documents
and (ii) any assignment by any Lender must be made in compliance with
Section 12.3.  The parties to this Agreement acknowledge that clause (ii) of
this Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including, without limitation, (x) any
pledge or assignment by any Lender of all or any portion of its rights under
this Agreement and any Note to a Federal Reserve Bank or (y) in the case of a
Lender which is a fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any Note to its trustee in support of its
obligations to its trustee; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3.  The Administrative Agent and Borrower may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 12.3;
provided, however, that the Administrative Agent and Borrower may in its
discretion (but shall not be required to) follow instructions from the Person
which made any Loan or which holds any Note to direct payments relating to such
Loan or Note to another Person.  Any assignee of the rights to any Loan or any
Note agrees by acceptance of such assignment to be bound by all the terms and
provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a Note has been
issued in evidence thereof), shall be conclusive and binding on any subsequent
holder or assignee of the rights to such Loan.
 
 
 

--------------------------------------------------------------------------------

 
 
12.2     Participations.

 
12.2.1  Permitted Participants; Effect.  Any Lender may, in the ordinary course
of its business and in accordance with applicable law, at any time sell to one
or more banks, financial institutions, pension funds, or any other funds or
entities (“Participants”) participating interests in any Loan owing to such
Lender, any Note held by such Lender, any Commitment of such Lender or any other
interest of such Lender under the Loan Documents.  In the event of any such sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the holder of any such Note for all
purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents.
 
12.2.2  Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Commitment in which such Participant has an
interest which would require consent of all the Lenders pursuant to the terms of
Section 8.2 or of any other Loan Document.
 
12.3     Assignments.
 
12.3.1  Permitted Assignments.  Any Lender may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to any of
such Lender’s Affiliates or to one or more banks, financial institutions or
pension funds, or with the prior approval of the Borrower, which shall not be
unreasonably withheld or delayed, any other entity (“Purchasers”) all or any
portion of its rights and obligations under the Loan Documents provided that any
assignment of only a portion of such rights and obligations shall be in an
amount not less than $5,000,000.  In addition, KeyBank National Association
agrees that it will not assign any portion of its Commitment or Commitments of
its affiliates, if such assignment will result in the amount of the Commitment
to be held by KeyBank National Association and its affiliates to be less than
the next highest Commitment amount held by any other Lender provided that no
Default has occurred and is continuing.  Notwithstanding the foregoing, no
approval of the Borrower shall be required for any such assignment if a Default
has occurred and is then continuing.  Such assignment shall be substantially in
the form of Exhibit C hereto or in such other form as may be agreed to by the
parties thereto.  The consent of the Administrative Agent shall be required
prior to an assignment becoming effective with respect to a Purchaser which is
not a Lender or an Affiliate thereof.  Such consent shall not be unreasonably
withheld.
 
 
 

--------------------------------------------------------------------------------

 
 
12.3.2  Effect; Effective Date.  Upon (i) delivery to the Administrative Agent
and Borrower of a notice of assignment, substantially in the form attached as
Exhibit “I” to Exhibit C hereto (a “Notice of Assignment”), together with any
consents required by Section 12.3.1, and (ii) payment of a $3,500 fee by the
assignor or assignee to the Administrative Agent for processing such assignment,
such assignment shall become effective on the effective date specified in such
Notice of Assignment.  The Notice of Assignment shall contain a representation
by the Purchaser to the effect that none of the consideration used to make the
purchase of the Commitment and Loans under the applicable assignment agreement
are “plan assets” as defined under ERISA and that the rights and interests of
the Purchaser in and under the Loan Documents will not be “plan assets” under
ERISA.  On and after the effective date of such assignment, such Purchaser shall
for all purposes be a Lender party to this Agreement and any other Loan Document
executed by the Lenders and shall have all the rights and obligations of a
Lender under the Loan Documents, to the same extent as if it were an original
party hereto, and no further consent or action by the Borrower, the Lenders or
the Administrative Agent shall be required to release the transferor Lender, and
the transferor Lender shall automatically be released on the effective date of
such assignment, with respect to the percentage of the Aggregate Commitment and
Loans assigned to such Purchaser.  Upon the consummation of any assignment to a
Purchaser pursuant to this Section 12.3.2, the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so
that replacement Note are issued to such transferor Lender and new Note or, as
appropriate, replacement Note, are issued to such Purchaser, in each case in
principal amounts reflecting their Commitment, as adjusted pursuant to such
assignment.
 
12.4     Dissemination of Information.  The Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Borrower and its Subsidiaries, subject to
Section 9.11 and Section 12.6 of this Agreement.
 
12.5     Tax Treatment.  If any interest in any Loan Document is transferred to
any Transferee which is organized under the laws of any jurisdiction other than
the United States or any State thereof, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5.
 
12.6     Confidentiality.  Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and advisors, including
accountants and legal counsel (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to the Obligations
or the enforcement of rights under the Loan Documents, (f) subject to receipt of
a written agreement from such Person containing provisions substantially the
same as those of this Section, to any Transferee or prospective Transferee of
any of its rights or obligations under this Agreement, (g) with the written
consent of Borrower, (h) to any member of the Consolidated Group, or (i) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to Lender on a
nonconfidential basis from a source other than Borrower.  For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to Lender on a nonconfidential basis prior to disclosure by
Borrower; provided that, in the case of Information received from Borrower after
the date hereof, such Information either consists of financial statements or
operating statements, rent rolls or tenant summaries for Projects or is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE XIII

 
NOTICES
 
13.1     Giving Notice.  All notices and other communications provided to any
party hereto under this Agreement or any other Loan Document shall be in writing
or by facsimile (if confirmed in writing as provided below), or by email (if
confirmed in writing as provided below) and addressed or delivered to such party
at its address set forth below its signature hereto or at such other address (or
to counsel for such party) as may be designated by such party in a notice to the
other parties.  Any notice, if mailed and properly addressed with postage
prepaid, shall be deemed given when received and any notice, if transmitted by
email or facsimile, shall be deemed given when transmitted provided a copy of
such notice is also sent by overnight delivery service which is scheduled for
delivery no later than the first Business Day after the date of such email or
facsimile.
 
13.2     Change of Address.  The Borrower, the Parent Guarantor, the
Administrative Agent and any Lender may each change the address for service of
notice upon it by a notice in writing to the other parties hereto.
 
ARTICLE XIV

 
COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by email or
telephone, that it has taken such action.
 


(Remainder of page intentionally left blank.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.
 

  LEAWOOD TCP, LLC, a Delaware limited liability company             By: 
Glimcher Properties Limited Partnership,       a Delaware limited partnership,
sole member  

 

    By: Glimcher Properties Corporation,         a Delaware corporation, its
sole         general partner  

 

                  By:  /s/ Mark E. Yale         Name:         Mark E. Yale      
  Title:          Executive Vice President,                  Chief Financial
Officer and Treasurer  

 

  180 East Broad Street     Columbus, Ohio 43215     Attention:  Rich Burkhart,
Director of Treasury     Telephone:  614-887-5889     Facsimile:  614-621-2326  
     

 

  GLIMCHER PROPERTIES LIMITED PARTNERSHIP,     a Delaware limited partnership  
              By: Glimcher Properties Corporation, a Delaware       corporation,
its sole general partner                             By:  /s/ Mark E. Yale    
Name:        Mark E. Yale     Title:        Executive Vice President, Chief
Financial              Officer and Treasurer  

 

  180 East Broad Street     Columbus, Ohio 43215     Attention:  Rich Burkhart,
Director of Treasury     Telephone:  614-887-5889     Facsimile:  614-621-2326  

 
 
 

--------------------------------------------------------------------------------

 
 

COMMITMENT: KEYBANK NATIONAL ASSOCIATION, a national   $70,000,000 banking
association,     Individually and as Administrative Agent                      
      By:  /s/ Kevin P. Murray     Print Name:   Kevin P. Murray    
Title:  Senior Vice President                 KeyBank National Association    
1200 Abernathy Road NE     Suite 1500     Atlanta, Georgia  30368     Attention:
Kevin Murray     Telephone:  770-510-2168     Facsimile:  770-510-2195  

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


FORM OF NOTE


December __, 2011




Glimcher Properties Limited Partnership, a limited partnership organized under
the laws of the State of Delaware (“GPLP”) and Leawood TCP, LLC, a limited
liability company organized under the laws of the State of Delaware (“Owner”,
and collectively with GPLP, the “Borrower”), hereby jointly and severally
promise to pay to the order of KeyBank National Association (the “Lender”) the
aggregate unpaid principal amount of Seventy Million and no 00/100 Dollars
($70,000,000.00) made by the Lender to the Borrower pursuant to Article II of
the Term Loan Agreement (as the same may be amended or modified, the
“Agreement”) hereinafter referred to, in immediately available funds at the main
office of KeyBank National Association in Cleveland, Ohio, as Administrative
Agent, together with interest on the unpaid principal amount hereof at the rates
and on the dates set forth in the Agreement.  The Borrower shall pay remaining
unpaid principal of and accrued and unpaid interest on the Loans in full on the
Facility Termination Date or such earlier date as may be required under the
Agreement.
 
The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.
 
This Note is the Note issued pursuant to, and is entitled to the benefits of,
the Term Loan Agreement, dated as of December __, 2011 among the Borrower,
KeyBank National Association individually and as Administrative Agent, and the
other Lenders named therein, to which Agreement, as it may be amended from time
to time, reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated.  Capitalized terms used herein
and not otherwise defined herein are used with the meanings attributed to them
in the Agreement.
 
If there is a Default under the Agreement or any other Loan Document and
Administrative Agent exercises the remedies provided under the Agreement and/or
any of the Loan Documents for the Lenders, then in addition to all amounts
recoverable by the Administrative Agent and the Lenders under such documents,
the Administrative Agent and the Lenders shall be entitled to receive reasonable
attorneys fees and expenses incurred by the Administrative Agent and the Lenders
in connection with the exercise of such remedies.
 
Borrower and all endorsers severally waive presentment, protest and demand,
notice of protest, demand and of dishonor and nonpayment of this Note, and any
and all lack of diligence or delays in collection or enforcement of this Note,
and expressly agree that this Note, or any payment hereunder, may be extended
from time to time, and expressly consent to the release of any party liable for
the obligation secured by this Note, the release of any of the security for this
Note, the acceptance of any other security therefor, or any other indulgence or
forbearance whatsoever, all without notice to any party and without affecting
the liability of the Borrower and any endorsers hereof.
 
 
A-1

--------------------------------------------------------------------------------

 
 
This Note shall be governed and construed under the internal laws of the State
of Ohio.
 
BORROWER AND LENDER, BY ITS ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER
THIS NOTE OR ANY OTHER LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE
LENDING RELATIONSHIP WHICH IS THE SUBJECT OF THIS NOTE AND AGREE THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A JUDGE AND NOT BEFORE A JURY.
 

  LEAWOOD TCP, LLC, a Delaware limited liability company             By: 
Glimcher Properties Limited Partnership,       a Delaware limited partnership,
sole member  

 

    By: Glimcher Properties Corporation,         a Delaware corporation, its
sole         general partner  

 

                  By:           Name:        Mark E. Yale         Title:        
 Executive Vice President,                  Chief Financial Officer and
Treasurer  

 
 

  GLIMCHER PROPERTIES LIMITED PARTNERSHIP,     a Delaware limited partnership  
              By: Glimcher Properties Corporation, a Delaware       corporation,
its sole general partner                             By:       Name:        Mark
E. Yale     Title:        Executive Vice President, Chief Financial             
Officer and Treasurer  

 
 
A-2

--------------------------------------------------------------------------------

 
 
EXHIBIT B


COMPLIANCE CERTIFICATE




KeyBank National Association, as Administrative Agent
127 Public Square
Cleveland, Ohio  44114


Re:
Term Loan Agreement dated as of _______, 2011 (as amended, modified,
supplemented, restated, or renewed, from time to time, the “Agreement”) between
GLIMCHER PROPERTIES LIMITED PARTNERSHIP and LEAWOOD TCP, LLC (collectively, the
“Borrower”), and KEYBANK NATIONAL ASSOCIATION, as Administrative Agent for
itself and the other lenders parties thereto from time to time (“Lenders”).



Reference is made to the Agreement.  Capitalized terms used in this Certificate
(including schedules and other attachments hereto, this “Certificate”) without
definition have the meanings specified in the Agreement.
 
Pursuant to applicable provisions of the Agreement, Borrower hereby certifies to
the Lenders that the information furnished in the attached schedules, including,
without limitation, each of the calculations listed below are true, correct and
complete in all material respects as of the last day of the fiscal periods
subject to the financial statements and associated covenants being delivered to
the Lenders pursuant to the Agreement together with this Certificate (such
statements the “Financial Statements” and the periods covered thereby the
“reporting period”) and for such reporting periods.
 
The Borrower hereby further certifies to the Lenders that:
 
1.           Compliance with Financial Covenants.  Schedule A attached hereto
sets forth financial data and computations evidencing the Borrower’s compliance
with certain covenants of the Agreement, all of which data and computations are
true, complete and correct.
 
2.           Review of Condition.  The Borrower has reviewed the terms of the
Agreement, including, but not limited to, the representations and warranties of
the Borrower set forth in the Agreement and the covenants of the Borrower set
forth in the Agreement, and has made, or caused to be made under his or her
supervision, a review in reasonable detail of the transactions and condition of
the Borrower through the reporting periods.
 
3.           Representations and Warranties.  To the Borrower’s actual
knowledge, the representations and warranties of the Borrower contained in the
Loan Documents, including those contained in the Agreement, are true and
accurate in all material respects as of the date hereof and were true and
accurate in all material respects at all times during the reporting period
except as expressly noted on Schedule B hereto.
 
4.           Covenants.  To the Borrower’s actual knowledge, during the
reporting period, the Borrower observed and performed all of the respective
covenants and other agreements under the Agreement and the Loan Documents, and
satisfied each of the conditions contained therein to be observed, performed or
satisfied by the Borrower, except as expressly noted on Schedule B hereto.
 
 
B-1

--------------------------------------------------------------------------------

 
 
5.           No Default.  To the Borrower’s actual knowledge, no Default exists
as of the date hereof or existed at any time during the reporting period, except
as expressly noted on Schedule B hereto.
 
IN WITNESS WHEREOF, this Certificate is executed by the undersigned this ___ day
of ___________, 20__.
 

  LEAWOOD TCP, LLC, a Delaware limited liability company             By: 
Glimcher Properties Limited Partnership,       a Delaware limited partnership,
sole member  

 

    By: Glimcher Properties Corporation,         a Delaware corporation, its
sole         general partner  

 

                  By:           Name:         Mark E. Yale         Title:  
       Executive Vice President,                  Chief Financial Officer and
Treasurer  

 
 

  GLIMCHER PROPERTIES LIMITED PARTNERSHIP,     a Delaware limited partnership  
              By: Glimcher Properties Corporation, a Delaware       corporation,
its sole general partner                             By:       Name:       
Title:            

 
 
B-2

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
ASSIGNMENT AGREEMENT


This Assignment Agreement (this “Assignment Agreement”) between KEYBANK NATIONAL
ASSOCIATION (the “Assignor”) and _________________________ (the “Assignee”) is
dated as of _____________, 20__.  The parties hereto agree as follows:
 
1.           PRELIMINARY STATEMENT.  The Assignor is a party to a Term Loan
Agreement (which, as it may be amended, modified, renewed or extended from time
to time is herein called the “Loan Agreement”) described in Item 1 of Schedule 1
attached hereto (“Schedule 1”).  Capitalized terms used herein and not otherwise
defined herein shall have the meanings attributed to them in the Loan Agreement.
 
2.           ASSIGNMENT AND ASSUMPTION.  The Assignor hereby sells and assigns
to the Assignee, and the Assignee hereby purchases and assumes from the
Assignor, an interest in and to the Assignor’s rights and obligations under the
Loan Agreement such that after giving effect to such assignment the Assignee
shall have purchased pursuant to this Assignment Agreement the percentage
interest specified in Item 3 of Schedule 1 of all outstanding rights and
obligations under the Loan Agreement and the other Loan Documents.  The
Commitment purchased by the Assignee hereunder is set forth in Item 4 of
Schedule 1.
 
3.           EFFECTIVE DATE.  The effective date of this Assignment Agreement
(the “Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two (2) Business Days (or such shorter period agreed to by the
Agent) after a Notice of Assignment substantially in the form of Exhibit “I”
attached hereto has been delivered to the Agent.  Such Notice of Assignment must
include the consent of the Agent required by Section 12.3.1 of the Loan
Agreement.  In no event will the Effective Date occur if the payments required
to be made by the Assignee to the Assignor on the Effective Date under Section 4
hereof are not made on the proposed Effective Date.  The Assignor will notify
the Assignee of the proposed Effective Date no later than the Business Day prior
to the proposed Effective Date.  As of the Effective Date, (i) the Assignee
shall have the rights and obligations of a Lender under the Loan Documents with
respect to the rights and obligations assigned to the Assignee hereunder and
(ii) the Assignor shall relinquish its rights and be released from its
corresponding obligations under the Loan Documents with respect to the rights
and obligations assigned to the Assignee hereunder.
 
4.           PAYMENTS OBLIGATIONS.  On and after the Effective Date, the
Assignee shall be entitled to receive from the Agent all payments of principal,
interest and fees with respect to the interest assigned hereby.  The Assignee
shall advance funds directly to the Agent with respect to all Loans and
reimbursement payments made on or after the Effective Date with respect to the
interest assigned hereby.  In consideration for the sale and assignment of Loans
hereunder, the Assignee shall pay the Assignor, on the Effective Date, an amount
equal to the principal amount of the portion of all Loans assigned to the
Assignee hereunder which is outstanding on the Effective Date.  The Assignee
will promptly remit to the Assignor (i) the portion of any principal payments
assigned hereunder and received from the Agent and (ii) any amounts of interest
on Loans and fees received from the Agent to the extent either (i) or (ii)
relate to the portion of the Loans assigned to the Assignee hereunder for
periods prior to the Effective Date and have not been previously paid by the
Assignee to the Assignor.  In the event that either party hereto receives any
payment to which the other party hereto is entitled under this Assignment
Agreement, then the party receiving such amount shall promptly remit it to the
other party hereto.
 
 
C-1

--------------------------------------------------------------------------------

 
 
5.           REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S
LIABILITY.  The Assignor represents and warrants:  (a) that it is the legal and
beneficial owner of the interest being assigned by it hereunder, (b) that such
interest is free and clear of any adverse claim created by the Assignor,
(c) that it has all necessary right and authority to enter into this Assignment,
(d) that the Loan Agreement has not been modified or amended, (e) that the
Assignor is not in default under the Loan Agreement, and (f) that, to the best
of Assignor’s knowledge, the Borrower is not in default under the Loan
Agreement.  It is understood and agreed that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee.  Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
including without limitation, documents granting the Assignor and the other
Lenders a security interest in assets of the Borrower or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrower or any guarantor, (iv) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (v) inspecting any of the
Property, books or records of the Borrower, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.
 
6.           REPRESENTATIONS OF THE ASSIGNEE.  The Assignee (i) confirms that it
has received a copy of the Loan Agreement, together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (iii) appoints and authorizes the Agent to take such action
as agent on its behalf and to exercise such powers under the Loan Documents as
are delegated to the Agent by the terms thereof, together with such powers as
are reasonably incidental thereto, (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, (v) agrees that
its payment instructions and notice instructions are as set forth in the
attachment to Schedule 1, and (vi) confirms that none of the funds, monies,
assets or other consideration being used to make the purchase and assumption
hereunder are “plan assets” as defined under ERISA and that its rights, benefits
and interests in and under the Loan Documents will not be “plan assets” under
ERISA.
 
7.           INDEMNITY.  The Assignee agrees to indemnify and hold the Assignor
harmless against any and all losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees) and liabilities incurred by the Assignor
in connection with or arising in any manner from the Assignee’s non-performance
of the obligations assumed by Assignee under this Assignment Agreement on and
after the Effective Date.  The Assignor agrees to indemnify and hold the
Assignee harmless against any and all losses, costs and expenses (including,
without limitation, reasonable attorneys’ fees) and liabilities incurred by the
Assignee in connection with or arising in any manner from the Assignor’s
non-performance of the obligations assigned to Assignee under this Assignment
Agreement prior to the Effective Date.
 
 
C-2

--------------------------------------------------------------------------------

 
 
8.           SUBSEQUENT ASSIGNMENTS.  After the Effective Date, the Assignee
shall have the right pursuant to Section 12.3.1 of the Loan Agreement to assign
the rights which are assigned to the Assignee hereunder to any entity or person,
provided that (i) any such subsequent assignment does not violate any of the
terms and conditions of the Loan Documents or any law, rule, regulation, order,
writ, judgment, injunction or decree and that any consent required under the
terms of the Loan Documents has been obtained and (ii) unless the prior written
consent of the Assignor is obtained, the Assignee is not thereby released from
its obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4 and 7 hereof.
 
9.           REDUCTIONS OF AGGREGATE COMMITMENT.  If any reduction in the
Aggregate Commitment occurs between the date of this Assignment Agreement and
the Effective Date, the percentage interest specified in Item 3 of Schedule 1
shall remain the same, but the dollar amount purchased shall be recalculated
based on the reduced Aggregate Commitment.
 
10.           ENTIRE AGREEMENT.  This Assignment Agreement and the attached
Notice of Assignment embody the entire agreement and understanding between the
parties hereto and supersede all prior agreements and understandings between the
parties hereto relating to the subject matter hereof.
 
11.           GOVERNING LAW.  This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of Ohio.
 
12.           NOTICES.  Notices shall be given under this Assignment Agreement
in the manner set forth in the Loan Agreement.  For the purpose hereof, the
addresses of the parties hereto (until notice of a change is delivered) shall be
the address set forth in the attachment to Schedule 1.


 
[NO FURTHER TEXT ON THIS PAGE]
 
 
C-3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.
 

 
ASSIGNOR:
         
KEYBANK NATIONAL ASSOCIATION
                By:       Name:        Title:                               
ASSIGNEE:           [_____________________________________]                    
        By:       Name:        Title:            

 
 
C-4

--------------------------------------------------------------------------------

 
                                        
Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT


Attach Assignor’s Administrative Information Sheet, which must
include notice address for the Assignor and the Assignee


[to be provided by KeyBank]
 
 
C-5

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
to Assignment Agreement




 

1. Description and Date of Agreement:  Term Loan Agreement dated as of December
__, 2011 among Glimcher Properties Limited Partnership and Leawood TCP, LLC, as
“Borrower” and KeyBank National Association as “Administrative Agent” and the
Several Lenders From Time to Time Parties Hereto, as Lenders.           2. Date
of Assignment Agreement:_____________, 20__           3. Amounts (As of Date of
Item 2 above):  

 

  a. Aggregate Commitment           under Loan Agreement $70,000,000            
      b. Assignee’s Percentage           of the Aggregate Commitment          
purchased under this           Assignment Agreement**   _____________%    

 

4. Amount of Assignee’s           Commitment Purchased under this          
Assignment Agreement:      $____________                 5. Proposed Effective
Date:   ___________________    

 
 

Accepted and Agreed:           KEYBANK NATIONAL ASSOCIATION    

 

By:     By:    Title:     Title:            



**  Percentage taken to 10 decimal places.
 
 
C-6

--------------------------------------------------------------------------------

 
 
EXHIBIT “I”
to Assignment Agreement


NOTICE OF ASSIGNMENT



 

______________, 20__  

 
 

To: KeyBank National Association       127 Public Square       Cleveland, Ohio
44114       Attention:  Real Estate Capital             BORROWER:              
Glimcher Properties Limited Partnership       [_______]       180 East Broad
Street       Columbus, Ohio 43215       Attention:  Rich Burkhart              
      From: [NAME OF ASSIGNOR] (the “Assignor”)               [NAME OF ASSIGNEE]
(the “Assignee”)    



1.           We refer to that Term Loan Agreement (the “Loan Agreement”)
described in Item 1 of Schedule 1 attached hereto (“Schedule 1”).  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
attributed to them in the Loan Agreement.
 
2.           This Notice of Assignment (this “Notice”) is given and delivered to
the Agent pursuant to Section 12.3.2 of the Loan Agreement.
 
3.           The Assignor and the Assignee have entered into an Assignment
Agreement, dated as of             ____, 20___ (the “Assignment”), pursuant to
which, among other things, the Assignor has sold, assigned, delegated and
transferred to the Assignee, and the Assignee has purchased, accepted and
assumed from the Assignor the percentage interest specified in Item 3 of
Schedule 1 of all outstandings, rights and obligations under the Loan
Agreement.  The Effective Date of the Assignment shall be the later of the date
specified in Item 5 of Schedule 1 or two (2) Business Days (or such shorter
period as agreed to by the Agent) after this Notice of Assignment and any fee
required by Section 12.3.2 of the Loan Agreement have been delivered to the
Agent, provided that the Effective Date shall not occur if any condition
precedent agreed to by the Assignor and the Assignee has not been satisfied.
 
 
C-7

--------------------------------------------------------------------------------

 
 
4.           The Assignor and the Assignee hereby give to the Agent notice of
the assignment and delegation referred to herein.  The Assignor will confer with
the Agent before the date specified in Item 5 of Schedule 1 to determine if the
Assignment Agreement will become effective on such date pursuant to Section 3
hereof, and will confer with the Agent to determine the Effective Date pursuant
to Section 3 hereof if it occurs thereafter.  The Assignor shall notify the
Agent if the Assignment Agreement does not become effective on any proposed
Effective Date as a result of the failure to satisfy the conditions precedent
agreed to by the Assignor and the Assignee.   At the request of the Agent, the
Assignor will give the Agent written confirmation of the satisfaction of the
conditions precedent.
 
5.           If Notes are outstanding on the Effective Date, the Assignor and
the Assignee request and direct that the Agent prepare and cause the Borrower to
execute and deliver new Notes or, as appropriate, replacements notes, to the
Assignor and the Assignee.  The Assignor and, if applicable, the Assignee each
agree to deliver to the Agent the original Note received by it from the Borrower
upon its receipt of a new Note in the appropriate amount.
 
6.           The Assignee advises the Agent that notice and payment instructions
are set forth in the attachment to Schedule 1.
 
7.           The Assignee hereby represents and warrants that none of the funds,
monies, assets or other consideration being used to make the purchase pursuant
to the Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.
 
8.           The Assignee authorizes the Agent to act as its agent under the
Loan Documents in accordance with the terms thereof.  The Assignee acknowledges
that the Agent has no duty to supply information with respect to the Borrower or
the Loan Documents to the Assignee until the Assignee becomes a party to the
Loan Agreement.*
 
*May be eliminated if Assignee is a party to the Loan Agreement prior to the
Effective Date.
 

NAME OF ASSIGNOR     NAME OF ASSIGNEE                 By:     By:             
Title:     Title:            

 
 
C-8

--------------------------------------------------------------------------------

 


ACKNOWLEDGED AND, IF REQUIRED BY THE LOAN AGREEMENT, CONSENTED TO BY KEYBANK
NATIONAL ASSOCIATION, as Agent
 
 
 

By:         Title:                  





[Attach photocopy of Schedule 1 to Assignment]


 
C-9

--------------------------------------------------------------------------------

 
 
EXHIBIT D


ENVIRONMENTAL INVESTIGATION SPECIFICATIONS AND PROCEDURES


Phase I Environmental Site Assessments to be prepared in accordance with the
ASTM Standard Practice for Environmental Site Assessments:  Phase I
Environmental Site Assessment Process (ASTM Designation E1527-94), a summary of
which follows:
 
This ASTM practice is generally considered the industry standard for conducting
a Phase I Environmental Site Assessment (ESA).  The purpose of this standard is
to “define good commercial and customary practice in the Untied States of
America for conducting an ESA of a parcel of commercial real estate with respect
to the range of contaminants within the scope of the Comprehensive Environmental
Response, Compensation and Liability Act (CERCLA) and petroleum products.”  The
ASTM Phase I ESA is intended to permit a user to satisfy one of the requirements
to qualify for the innocent landowner defense to CERCLA liability; that is, the
practice that constitutes “all appropriate inquiry into the previous ownership
and uses of the property consistent with good commercial or customary practices”
as defined in 42 USC 9601(35)(B).
 
The goal of the ASTM Phase I ESA is to identify “recognized environmental
conditions.”  Recognized environmental conditions means the presence or likely
presence of any hazardous substances or petroleum products on a property under
conditions that indicate an existing release, a past release, or a material
threat of a release of any hazardous substances or petroleum products into
structures on the property or into the ground, groundwater, or surface water of
the property.  The term includes hazardous substances or petroleum products even
under conditions in compliance with laws.  The term is not intended to include
de minimus conditions that generally would not be the subject of an enforcement
action if brought to the attention of appropriate governmental agencies.
 
The ASTM standard indicates that a Phase I ESA should consist of four main
components:  1) Records Review; 2) Site Reconnaissance; 3) Interviews; and 4)
Report.  The purpose of the records review is to obtain and review records that
will help identify recognized environmental conditions in connection with the
property.  The site reconnaissance involves physical observation of the
property’s exterior and interior, as well as an observation of adjoining
properties.  Interviews with previous and current owners and occupants, and
local government officials provides insight into the presence or absence of
recognized environmental conditions in connection with the property.  The final
component of the ESA, the report, contains the findings of the ESA and
conclusions regarding the presence or absence of recognized environmental
conditions in connection with the property.  It includes documentation to
support the analysis, opinions, and conclusions found in the report.
 
While the use of this practice is intended to constitute appropriate inquiry for
purposes of CERCLA’s innocent landowner defense, it is not intended that its use
be limited to that purpose.  The ASTM standard is intended to be an approach to
conducting an inquiry designed to identify recognized environmental conditions
in connection with a property, and environmental site assessments.
 
 
D-1

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
FORM OF OPINION OF BORROWER’S COUNSEL
 
December __, 2011
 


KeyBank,
as Administrative Agent for the Lenders
127 Public Square, 8th Floor
Cleveland, Ohio
 
 
Re:
$70,000,000 Term Loan to Glimcher Properties Limited Partnership and Leawood
TCP, LLC (collectively, the “Borrower”)

 
Ladies and Gentlemen:
 
We have acted as counsel for the Borrower in connection with a $70,000,000
secured term loan , (the “Loan”), which Loan is being made pursuant to that
certain Term Loan Agreement dated as of December __, 2011 (the “Loan Agreement”)
between Borrower, KeyBank and the several lenders from time to time parties
thereto (collectively, the “Lenders”), and KeyBank, as Administrative Agent (the
“Agent”).
 
In connection with the Loan we have been furnished with originals or copies
certified to our satisfaction of the partnership agreements and certificates of
limited partnership, and Articles of Incorporation and Bylaws of the general
partners of the entities comprising the Borrower (as defined in the Loan
Agreement), and all such corporate and other records of the Borrower and the
Parent Guarantor, with such declarations and agreements, and certificates of
officers and representatives of the Borrower, with such other documents, and we
have made such other examinations and investigations as we have deemed necessary
as a basis for the opinions expressed below.
 
We have examined the originals of the following documents, each of which is
addressed to the Lender or to which the Lender is a party (all of which are
sometimes collectively referred to as the “Loan Documents”):
 
 
1.
The Loan Agreement; and



 
2.
[describe promissory notes and other Loan Documents].

 
Based upon the foregoing, we are of the opinion that:
 
 
1.
Each of the entities comprising the Borrower is a limited partnership duly
formed [revise if necessary], validly existing and in good standing under the
laws of the State of Delaware.  Borrower has all requisite power and authority
to own its properties, carry on its business and to deliver and perform its
obligations under the Loan Documents.

 
 
2.
Each of the general partners of Borrower is a corporation or trust duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  Each of the general partners of Borrower has all requisite power and
authority to own its properties, carry on its business and to deliver and
perform its obligations under the Loan Documents.

 
 
E-1

--------------------------------------------------------------------------------

 
 
 
3.
The execution, delivery, and performance by each of the entities comprising the
Borrower of the Loan Documents to which it is a party has been duly authorized
by all necessary action of the Borrower and does not (i) require any consent or
approval of any partner or shareholder of such entity or any other person or
entity excepting such consents or approvals as have actually been obtained;
(ii) violate any provision of any law, rule, or regulation of the United States
or the State of Ohio, or any provision of the partnership or corporate law
presently in effect having applicability to the Borrower or its general
partners, as applicable; (iii) violate any provision of the partnership
agreements of the Borrower or the articles of incorporation or bylaws of its
general partners; (iv) violate any presently existing statutory or
administrative provision or judicial decision applicable to the Borrower or its
general partners; or (v) result in a breach of, or constitute a default under,
any agreement or instrument affecting the Borrowers or its general partners.

 
 
4.
Each Loan Document to which it is a party (a) has been properly authorized,
executed and delivered by each of the entities comprising the Borrower,
(b) constitutes the legal, valid, and binding obligations of the Borrower, and
(c) is enforceable in accordance with its terms.

 
 
5.
To our knowledge, no presently existing authorization, exemption, consent,
approval, license, or registration with any court or governmental department,
commission, bureau, agency, or instrumentality will be necessary for the valid,
binding, and enforceable execution, delivery and performance by the Borrower of
the Loan Documents.

 
 
6.
To our knowledge, there are no actions, suits, or proceedings pending or
threatened against the Borrower before any court or governmental entity or
instrumentality which could reasonably be expected to have a Material Adverse
Effect (as defined in the Loan Agreement).

 
 
7.
The Loan Documents are governed by the laws of the State of Ohio, and the Loan,
including the interest rate reserved in the applicable Note and all fees and
charges paid or to be paid by or on behalf of Borrower in connection with such
Loan pursuant to the applicable Loan Documents, is not in violation of the usury
laws of the State of Ohio.

 
The opinions expressed herein are expressly made subject to and qualified by the
following:
 
(a)  We have assumed that the Loan Documents are duly authorized and validly
executed and delivered by the Agent, the Lenders and all other parties other
than the Borrower.
 
(b)  This opinion is based upon existing laws, ordinances and regulations in
effect as of the date hereof.
 
(c)  This opinion is limited to the laws of the State of Ohio and applicable
federal law and no opinion is expressed as to the laws of any other
jurisdiction.
 
 
E-2

--------------------------------------------------------------------------------

 
 
(d)  We have assumed the authenticity of all documents submitted to us as
originals (other than the Loan Documents) and the conformity to original
documents of all documents (other than the Loan Documents) submitted to us as
certified or photostatic copies.
 
(e)  The opinions expressed herein are qualified to the extent that: (i) the
enforceability of any rights or remedies in any agreement or instruments may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
affecting the rights of creditors generally; and (ii) the availability of
specific performance, injunctive relief or any other equitable remedy is subject
to the discretion of a court of competent jurisdiction.
 
This opinion may be relied upon by only by the addressees hereof, its attorneys,
auditors, advisors, participants, and their respective successors and assigns,
and not by any other party.
 

    Very truly yours,  

 
 
E-3

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
BORROWING NOTICE
 
Date




KeyBank National Association
Real Estate Capital
Attention: [__________________]
127 Public Square, OH-01-27-0839
Cleveland, OH  44114


Borrowing Notice


Glimcher Properties Limited Partnership and Leawood TCP, LLC (collectively,
“Borrower”) hereby requests an Advance pursuant to Section 2.7 of the Term Loan
Agreement, dated as of December __, 2011 (as amended or modified from time to
time, the “Loan Agreement”), among the Borrower, the Lenders referenced therein,
and you, as an administrative agent for the Lenders.
 
An Advance is requested to be made in the amount of $__________, to be made on
_____________.  Such Advance shall be a [LIBOR] [Floating Rate] Advance.  [The
applicable LIBOR Interest Period shall be _____________.]
 
The proceeds of the requested loan shall be directed to the following account:
 
 

  Wiring Instructions:   (Bank Name)   (ABA No.)   (Beneficiary)   (Account No.
to Credit)   (Notification Requirement)

 
 
F-1

--------------------------------------------------------------------------------

 


In support of this request, the Borrower hereby represents and warrants to the
Administrative Agent and the Lenders that acceptance of the proceeds of such
Advance by the Borrower shall be deemed to further represent and warrant that
all requirements of Section 4.1 of the Loan Agreement in connection with such
Advance have been satisfied at the time such proceeds are disbursed.
 

  Date:___________________  

 

  LEAWOOD TCP, LLC, a Delaware limited liability company             By: 
Glimcher Properties Limited Partnership,       a Delaware limited partnership,
sole member  

 

    By: Glimcher Properties Corporation,         a Delaware corporation, its
sole         general partner  

 

                  By:           Name:          Mark E. Yale         Title:  
       Executive Vice President,                  Chief Financial Officer and
Treasurer  

 
 

  GLIMCHER PROPERTIES LIMITED PARTNERSHIP,     a Delaware limited partnership  
              By: Glimcher Properties Corporation, a Delaware       corporation,
its sole general partner                             By:       Name:       
Title:            

 
 
F-2

--------------------------------------------------------------------------------

 
                                                                
EXHIBIT G
 
COLLATERAL ASSIGNMENT OF INTERESTS
 
THIS COLLATERAL ASSIGNMENT OF INTERESTS (this “Assignment”), made this ____ day
of December, 2011, by GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a limited
partnership organized under the laws of the State of Delaware (“Assignor”) to
KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”), as
Agent for itself and other Lenders from time to time party to the “Loan
Agreement” (as hereinafter defined) (KeyBank, in its capacity as Agent,
hereinafter referred to as “Agent”).
 
W I T N E S S E T H:
 
WHEREAS, Assignor is the direct or indirect and beneficial owner of 100% of the
membership interests in the limited liability company, set forth on Exhibit “A”
attached hereto and made a part hereof (the “Company”);
 
WHEREAS, the Company is presently governed by the limited liability company
operating agreement described on Exhibit “A” attached hereto opposite the name
of the Company (the “Organizational Agreement”);
 
WHEREAS, Assignor, the Company, KeyBank, individually and as agent, and the
“Lenders” identified therein entered into that certain Term Loan Agreement of
even date herewith (as the same may be varied, extended, supplemented,
consolidated, amended, replaced, increased, renewed, modified or amended, the
“Loan Agreement”);
 
WHEREAS, pursuant to the Loan Agreement, the Lenders agreed to provide a secured
term loan to Glimcher and the Company in the aggregate amount of $70,000,000
(collectively, the “Loans”);
 
WHEREAS, pursuant to Section 4.1(b) of the Loan Agreement, the Lenders and Agent
have required that Assignor execute this Assignment;
 
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:
 
1.   Definitions.  Capitalized terms used herein that are not otherwise defined
herein shall have the meaning set forth in the Loan Agreement.
 
2.   Grant of Security Interest.  As collateral security for the payment and
performance by Assignor of its duties, responsibilities and obligations under
this Agreement and the other Loan Documents (which duties, responsibilities and
obligations of Assignor are hereinafter referred to collectively as the
“Obligations”), Assignor does hereby transfer, assign, pledge and convey to
Agent, and does hereby grant a security interest to Agent for the ratable
benefit of the Lenders, in and to the following:
 
a.           All right, title, interest and claims of Assignor now or hereafter
acquired as the direct and beneficial owner of 100% of the membership interests
in the Company (the "Pledged Equity Interests") together with any and all voting
rights and privileges attaching to, existing or arising in connection with the
Pledged Equity Interests (including without limitation the right to become the
sole member in the Company),  any and all other securities, cash, certificates
or other property, option or right in respect of, in addition to or substitution
or exchange for any of the Pledged Equity Interests or any of the foregoing, or
other property at any time and from time to time receivable or otherwise
distributed in respect of or in exchange for the Pledged Equity Interests; and
 
 
G-1

--------------------------------------------------------------------------------

 
 
b.           Any and all profits, proceeds, income, dividends, distributions,
payments upon dissolution or liquidation of the Company, and any return of
capital, repayment of loans, and payments of any kind or nature whatsoever, now
or hereafter distributable or payable by the Company to Assignor, by reason of
Assignor’s Pledged Equity Interests in the Company, or now or hereafter
distributable or payable to Assignor from any other source by reason of Assignor
being a member or partner in the Company, by reason of services performed by
Assignor for or on behalf the Company, and any and all proceeds from any
transfer, assignment or pledge of any interest of Assignor in, or claim or right
against, the Company (regardless of whether such transfer, assignment or pledge
is permitted under the terms hereof or the other Loan Documents), and all
claims, causes in action or things in action now or hereafter arising against
the Company, in each case to the extent such distributable or payable amounts
are on account of or are attributable to the Pledged Equity Interests
(collectively, the "Distributions"); and
 
c.           All notes or other documents or instruments now or hereafter
evidencing or securing any such Distributions from the Company; and
 
d.           All rights of Assignor to collect and enforce payment of the
Distributions pursuant to the terms of any of the Organizational Agreement or
otherwise; and
 
e.           All proceeds of any of the foregoing.
 
All of the foregoing described in this Section 2 are hereinafter referred to
collectively as the “Collateral.”
 
3.   Obligations Secured.  This Assignment secures the payment and performance
by Assignor of the Obligations.
 
4.   Collection of Distributions.
 
a.           It is acknowledged and agreed by the parties hereto that Agent
shall have sole and exclusive possession of the Distributions and that this
Assignment constitutes a present, absolute and current assignment of all the
Distributions and is effective upon the execution and delivery
hereof.  Notwithstanding the foregoing, the Agent hereby grants to Assignor a
license to receive, collect and apply any Distributions that are made at any
time other than when an Event of Default has occurred and is continuing.  If an
Event of Default has occurred and is continuing, Assignor hereby agrees that
such license shall be revoked, and hereby irrevocably directs the Company that
any payments under or with respect to the Distributions made at any time
thereafter shall be made and governed, as follows.  Payments under or with
respect to the Distributions shall be made as follows:
 
i.   Assignor shall have no right to receive payments made under or with respect
to the Distributions, or upon any redemption or conversion of the Collateral,
and all such payments shall be delivered directly by the Company to the Agent.
 
 
G-2

--------------------------------------------------------------------------------

 
 
ii.   If Assignor shall receive any payments made under or with respect to the
Distributions, or upon any redemption or conversion of the Collateral, Assignor
shall hold all such payments in trust for Agent and shall deliver them to the
Agent immediately on demand.
 
iii.   In furtherance of the foregoing, Assignor does hereby notify and direct
the Company that all payments under or with respect to the Distributions shall
be made directly to the Agent.
 
b.           Assignor shall cause the Company to promptly distribute all net
proceeds of the sale or other disposition of, or any financing or refinancing
of, any of its assets or properties, and any and all other Distributions
distributable or payable by the Company under the terms of the Organizational
Agreement in accordance with the Loan Agreement.
 
c.           Assignor hereby irrevocably designates and appoints Agent its true
and lawful attorney-in-fact, which appointment is coupled with an interest,
either in the name of Agent, or in the name of Assignor, at Assignor’s sole cost
and expense, and regardless of whether or not Agent becomes a member in the
Company, to take any or all of the following actions at such time as a Default
or Unmatured Default has occurred and is continuing:
 
i.   to ask, demand, sue for, attach, levy, settle, compromise, collect,
recover, receive and give receipt for any and all Collateral and to take any and
all actions as Agent may deem necessary or desirable in order to realize upon
the Collateral, or any portion thereof, including, without limitation, making
any statements and doing and taking any actions on behalf of Assignor which is
otherwise required of Assignor under the terms of any agreement as conditions
precedent to the payment of the Distributions, and the right and power to
endorse, in the name of Assignor, any checks, notes, drafts and other
instruments received in payment of all or any portion of the Collateral; and
 
ii.   to institute one or more actions against the Company or any member thereof
in connection with the collection of the Distributions, to prosecute to
judgment, settle or dismiss any such actions, and to make any compromise or
settlement deemed desirable, in Agent’s sole discretion, with respect to such
Distributions, to extend the time of payment, arrange for payment in
installments or otherwise modify the terms of the Organizational Agreement with
respect to the Distributions or release the Company or any member thereof, from
its obligations to pay any Distribution, without incurring responsibility to, or
affecting any liability of, Assignor under the Organizational Agreement; it
being specifically understood and agreed, however, that Agent shall not be
obligated in any manner whatsoever to exercise any such power or authority or be
in any way responsible for the collection of or realizing upon the Collateral,
or any portion thereof.  The foregoing appointment is irrevocable and continuing
and any such rights, powers and privileges shall be exclusive in Agent, its
successors and assigns until this Assignment terminates as provided in Section
13, below.
 
5.   Warranties and Covenants.  Assignor does hereby warrant and represent to,
and covenants and agrees with Agent, as follows:
 
a.           This Assignment has been duly executed and delivered by Assignor
and constitutes the valid, legal and binding obligation of Assignor.  No consent
from any other partner or member in the Company is required as a condition to
the effectiveness of this Assignment.
 
b.           None of the Pledged Equity Interests is evidenced by any
certificate, instrument, document or other writing other than the Organizational
Agreement.
 
 
G-3

--------------------------------------------------------------------------------

 
 
c.           True, correct and complete copies of each of the Organizational
Agreement, together with all amendments thereto, have been delivered to Agent by
Assignor, the Organizational Agreement is in full force and effect and is
enforceable in accordance with its terms, and, so long as this Assignment
remains in effect, Assignor shall not materially modify, amend, cancel, release,
surrender or terminate, or permit the modification, amendment, cancellation,
release, surrender or termination of, the Organizational Agreement, or dissolve,
liquidate or permit the expiration of the Organizational Agreement or the
termination or cancellation thereof, without in each instance the prior written
consent of Agent, which consent shall not be unreasonably withheld, conditioned
or delayed.
 
d.           Assignor is and shall remain the sole lawful, beneficial and record
owners of the Pledged Equity Interests, and the right to receive the
Distributions, free and clear of all liens, restrictions, claims, pledges,
encumbrances, charges, claims of third parties and rights of set-off or
recoupment whatsoever (other than those in favor of Agent hereunder), and
Assignor has the full and complete right, power and authority to grant a
security interest in the Collateral in favor of Agent, in accordance with the
terms and provisions of this Assignment.  Assignor is not and will not become a
party to or otherwise be bound by or subject to any agreement, other than the
Loan Documents, that restricts in any manner the rights of any present or future
holder of the Collateral with respect thereto.  No Person has any option, right
of first refusal, right of first offer or other right to acquire all or any
portion of the Collateral.
 
e.           This Assignment creates a valid and binding first priority security
interest in the Collateral securing the payment and performance of the
Obligations.  Neither Assignor nor any other Person has performed, nor will
Assignor perform or permit any such other Person to perform, any acts which
might prevent Agent from enforcing the terms and conditions of this Assignment
or which would limit Agent in any such enforcement.
 
f.           Assignor consents (to the extent applicable Law does not prohibit
Assignor from pre-consenting), and hereby directs the Company to so consent, to
the admission of Agent or any other purchaser of the Pledged Equity Interests
upon a foreclosure sale as a substitute partner of the Company with all of the
rights and privileges of a partner of the same type as such Assignor under the
Organizational Agreement in the event that Agent exercises its rights under this
Assignment and Agent or such other purchaser succeeds to ownership of all or any
portion of the Pledged Equity Interests.
 
g.           Assignor’s correct legal names indicated on the public record of
Assignor’s jurisdiction, mailing address, identity or corporate structure,
residence or chief executive office, jurisdiction of organization,
organizational identification number, and federal tax identification number, are
as set forth on Schedule 1 attached hereto and by this reference made a part
hereof.  Assignor has been using or operating under said name, identity or
corporate structure without change for the time period set forth on Schedule 1
attached hereto.  In order to perfect the pledge and security interest granted
herein against Assignor, an appropriate UCC Financing Statement must be filed
with the Secretary of State of Delaware.  Assignor covenants and agrees that
Assignor shall not change any of the matters addressed by the first two
sentences of this subsection unless it has given Agent thirty (30) days prior
written notice of any such change and caused to be filed at the request of
Agent, or Agent’s counsel to file, such additional financing statements or other
instruments in such jurisdictions as Agent may deem necessary or advisable in
its sole discretion to prevent any filed financing statement from becoming
misleading or losing its perfected status.
 
 
G-4

--------------------------------------------------------------------------------

 
 
h.           Assignor agrees to do such further acts and things, and to execute
and deliver such additional conveyances, assignments, agreements, documents,
endorsements, assurances and instruments as Agent may reasonably at any time
request in connection with the administration or enforcement of this Assignment
or related to the Collateral or any part thereof or in order to better assure
and confirm unto Agent its rights, powers and remedies hereunder.  Without
limiting the generality of the foregoing, at any time and from time to time,
Assignor shall, at the request of Agent, make, execute, acknowledge, and deliver
or authorize the execution and delivery of and where appropriate, cause to be
recorded and/or filed and from time to time thereafter to be re-recorded and/or
refiled at such time in such offices and places as shall be deemed desirable by
Agent all such other and further assignments, security agreements, financing
statements, continuation statements, endorsements, assurances, certificates and
other documents as Agent from time to time may require for the better assuring,
conveying, assigning and confirming to Agent the Collateral and the rights
hereby conveyed or assigned or intended now or hereafter to be conveyed or
assigned, and for carrying out the intention or facilitating the performance of
the terms of this Assignment.  Upon any failure of Assignor to do so, Agent may
make, execute, record, file, re-record and/or refile, acknowledge and deliver
any and all such further assignments, security agreements, financing statements,
continuation statements, endorsements, assurances, instruments, certificates and
documents for and in the name of Assignor, and Assignor hereby irrevocably
appoints Agent the agent and attorney-in-fact with full power of substitution of
Assignor so to do.  This power is coupled with an interest and is
irrevocable.  Without limiting the generality of the foregoing, Assignor will
obtain such waivers of lien, estoppel certificates or subordination agreements
as Agent may reasonably require to insure the priority of its security interest
in the Collateral.  Assignor also shall furnish to Agent such evidence as Agent
reasonably may require from time to time to establish a valid security interest
in and to further protect and perfect its security interest in the Collateral.
 
i.           Assignor hereby authorizes Agent, its counsel or its
representative, at any time and from time to time, to file financing statements,
amendments and continuations that describe or relate to the Collateral or any
portion thereof in such jurisdictions as Agent may deem necessary or desirable
in order to perfect the security interest granted by Assignor under this
Assignment or any other Loan Document, and such financing statements may
contain, among other items as Agent may deem advisable to include therein, the
federal tax identification number and organizational number of Assignor.  Agent
shall upon request provide Assignor with copies of any and all such filings made
by Agent.
 
j.           The Pledged Equity Interests and the Distributions are not and will
not (A) be dealt in or traded on securities exchanges or in securities markets,
(B) be “investment company securities” (as defined in Section 8-103(b) of the
UCC), and (C) be credited to a securities account.  None of the Organizational
Documents expressly provides that the Pledged Equity Interests are securities
governed by Article 8 of the Uniform Commercial Code of any jurisdiction.
 
6.   General Covenants.  Assignor covenants and agrees that, so long as this
Assignment is continuing:
 
a.           Except as may be specifically set forth in the Loan Agreement,
Assignor shall not, without the prior written consent of Agent, which consent
may be withheld by Agent in its sole and absolute discretion, directly or
indirectly or by operation of law, sell, transfer, assign, dispose of, pledge,
convey, option, mortgage, hypothecate or encumber any of the Collateral.
 
 
G-5

--------------------------------------------------------------------------------

 
 
b.           Assignor shall at all times defend the Collateral against all
claims and demands of all Persons at any time claiming any interest in the
Collateral adverse to Agent’s interest in the Collateral as granted hereunder.
 
c.           Assignor shall perform in all material respects all of its duties,
responsibilities and obligations under the Organizational Agreement and with
respect to the Collateral.
 
d.           Assignor shall pay all taxes and other charges against the
Collateral.
 
e.           Assignor shall promptly deliver to Agent as additional Collateral
any note or other document or instrument entered into after the date hereof
which evidences, constitutes, guarantees or secures any of the Distributions or
any right to receive a Distribution, which notes or other documents and
instruments shall be accompanied by such endorsements or assignments as Agent
may require to create a perfected security interest therein in favor Agent.
 
f.           Assignor will provide to Agent such documents and reports
respecting the Collateral in such form and detail as Agent may reasonably
request from time to time.
 
g.           Anything herein to the contrary notwithstanding, (i) Assignor shall
remain liable under the Organizational Agreement and all other contracts,
agreements and instruments included in, giving rise to, creating, establishing,
evidencing or relating to the Collateral to the extent set forth therein to
perform all of its duties and obligations (including, without limitation, any
obligation to make capital contributions or provide other funds to such
entities) to the same extent as if this Assignment had not been executed,
(ii) the exercise by Agent of any of its rights hereunder shall not release
Assignor from any of its duties or obligations under the Organizational
Agreement or any such contracts, agreements and instruments, and (iii) neither
Agent nor any of the Lenders shall have any obligation or liability under the
Organizational Agreement or any such contract, agreement or instrument by reason
of this Assignment, nor shall Agent or any of the Lenders be obligated to
perform any of the obligations or duties of Assignor thereunder or to take any
action to collect or enforce any claim for payment or other right or privilege
assigned to Agent hereunder.
 
h.           If Assignor shall at any time be entitled to receive or shall
receive any cash, certificate or other property, option or right upon, in
respect of, as an addition to, or in substitution or exchange for any of the
Collateral, whether for value paid by Assignor or otherwise, Assignor agrees
that the same shall be deemed to be Collateral and shall be delivered directly
to Agent in each case, accompanied by proper instruments of assignment and
powers duly executed by Assignor in such a form as may be required by Agent, to
be held by Agent subject to the terms hereof, as further security for the
Obligations (except as otherwise provided herein with respect to the application
of the foregoing to the Obligations).  If Assignor receive any of the foregoing
directly, Assignor agrees to hold such cash or other property in trust for the
benefit of Agent, and to surrender such cash or other property to Agent
immediately.  In the event that Assignor purchases or otherwise acquires or
obtains any additional interest in any Company, or any rights or options to
acquire such interest, all rights to receive profits, proceeds, accounts,
income, dividends, distributions or other payments as a result of such
additional interest, rights and options shall automatically be deemed to be a
part of the Collateral.  All certificates, if any, representing such interests
shall be promptly delivered to Agent, together with assignments related thereto,
or other instruments appropriate to transfer a certificate representing any such
interest, duly executed in blank.
 
7.   Event of Default.  An Event of Default shall exist hereunder upon the
occurrence of any of the following:
 
a.           The occurrence of a Default under the Loan Agreement; or
 
b.           Any amendment to or termination of financing statements naming
Assignor as debtor and Agent as secured party, or any correction statement with
respect thereto, is filed in any jurisdiction by any party other than Agent or
Agent’s counsel without the prior written consent of Agent and the effect of
such filing is not completely nullified to the reasonable satisfaction of Agent
within ten (10) days after notice to Assignor thereof.
 
 
G-6

--------------------------------------------------------------------------------

 
 
8.   Remedies.
 
a.           Upon the occurrence of any Event of Default, Agent may take any
action deemed by Agent to be necessary or appropriate to the enforcement of the
rights and remedies of Agent under this Assignment and the other Loan Documents,
including, without limitation, the exercise of its rights and remedies with
respect to any or all of the Pledged Equity Interests.  The remedies of Agent
shall include, without limitation, all rights and remedies specified in the Loan
Documents and this Assignment (including, but not limited to, the right to
become a member and the right to remove any manager of the Company), all
remedies of Agent under applicable general or statutory Law, and the remedies of
a secured party under the UCC, regardless of whether the UCC has been enacted or
enacted in that form in any other jurisdiction in which such right or remedy is
asserted.  In addition to such other remedies as may exist from time to time,
whether by way of set-off, banker’s lien, consensual security interest or
otherwise, upon the occurrence of an Event of Default, Agent is authorized at
any time and from time to time, without notice to or demand upon Assignor (any
such notice or demand being expressly waived by Assignor) to charge any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by Agent to or for the credit of or
the account of Assignor against any and all of the Obligations, irrespective of
whether or not Agent shall have made any demand for payment and although such
Obligations may be unmatured.  Any notice required by Law, including, but not
limited to, notice of the intended disposition of all or any portion of the
Collateral, shall be reasonable and properly given in the manner prescribed for
the giving of notice herein, and, in the case of any notice of disposition, if
given at least five (5) business days prior to such disposition.  Agent may
require Assignor to assemble the Collateral and make it available to Agent at
any place to be designated by Agent which is reasonably convenient to both
parties.  It is expressly understood and agreed that Agent shall be entitled to
dispose of the Collateral at any public or private sale, and that Agent shall be
entitled to bid and purchase at any such sale without recourse to judicial
proceedings and without either demand, appraisement, advertisement or notice
(except such notice as is otherwise required under this Assignment) of any kind,
all of which are expressly waived.  In the event that Agent is the successful
bidder at any public or private sale of the Collateral or any portion thereof,
the amount bid by the Agent may be credited against the Obligations as provided
in the Loan Agreement.  To the extent the Collateral consists of marketable
securities, Agent shall not be obligated to sell such securities for the highest
price obtainable, but shall sell them at the market price available on the date
of sale. Agent shall not be obligated to make any sale of the Collateral if it
shall determine not to do so regardless of the fact that notice of sale of the
Collateral may have been given.  Agent may, without notice or publication,
adjourn any public sale from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned.  Each such purchaser at any such
sale shall hold the Collateral sold absolutely free from claim or right on the
part of Assignor.  In the event that any consent, approval or authorization of
any Governmental Agency or commission will be necessary to effectuate any such
sale or sales, Assignor shall execute all such applications or other instruments
as Agent may deem reasonably necessary to obtain such consent, approval or
authorization.  Agent may notify any account debtor or obligor with respect to
the Collateral to make payment directly to Agent, and may demand, collect,
receipt for, settle, compromise, adjust, sue for, foreclose or realize upon the
Collateral as Agent may determine whether or not the Obligations are due, and
for the purpose of realizing Agent’s rights therein, Agent may receive, open and
dispose of mail addressed to Assignor and endorse notes, checks, drafts, money
orders, documents of title or other evidences of payment, shipment or storage of
any form of Collateral on behalf and in the name of Assignor, as its
attorney-in-fact.  In addition, Assignor hereby irrevocably designate and
appoint Agent its true and lawful attorney-in-fact either in the name of Agent
or Assignor to (i) sign Assignor’ name on any Collateral, drafts against account
debtors, assignments, any proof of claim in any bankruptcy or other insolvency
proceeding involving any account debtor, any notice of lien, claim of lien or
assignment or satisfaction of lien, or on any financing statement or
continuation statement under the UCC; (ii) send verifications of accounts
receivable to any account debtor; and (iii) in connection with a transfer of the
Collateral as described above, sign in Assignor’s name any documents necessary
to transfer title to the Collateral to Agent or any third party.  All acts of
said power of attorney are hereby ratified and approved and Agent shall not be
liable for any mistake of law or fact made in connection therewith.  This power
of attorney is coupled with an interest and shall be irrevocable so long as any
amounts remain unpaid on any of the Obligations.  All remedies of Agent shall be
cumulative to the full extent provided by Law, all without liability except to
account for property actually received, but the Agent shall have no duty to
exercise such rights and shall not be responsible for any failure to do so or
delay in so doing.  Pursuit by Agent of certain judicial or other remedies shall
not abate nor bar other remedies with respect to the Obligations or to other
portions of the Collateral.  Agent may exercise its rights to the Collateral
without resorting or regard to other collateral or sources of security or
reimbursement for the Obligations.  In the event that any transfer tax, deed
tax, conveyance tax or similar tax is payable in connection with the
foreclosure, conveyance in lieu of foreclosure or otherwise of all or any
portion of the Collateral, Assignor shall pay such amount to Agent upon demand
and if Assignor fail to pay such amount on demand, Agent may advance such amount
on behalf of Assignor and the amount thereof shall become a part of the
Obligations and bear interest at the rate for overdue amounts under the Loan
Agreement until paid.
 
 
G-7

--------------------------------------------------------------------------------

 
 
b.           If Assignor fails to perform any agreement or covenant contained in
this Assignment beyond any applicable period for notice and cure, Agent may
itself perform, or cause to be performed, any agreement or covenant of Assignor
contained in this Assignment that Assignor fail to perform, and the cost of such
performance, together with any reasonable expenses, including reasonable
attorneys’ fees actually incurred (including attorneys’ fees incurred in any
appeal) by Agent in connection therewith, shall be payable by Assignor upon
demand and shall constitute a part of the Obligations and shall bear interest at
the rate for overdue amounts as set forth in the Loan Agreement.
 
c.           Whether or not an Event of Default has occurred and whether or not
Agent is the absolute owner of the Collateral, Agent may take such action as
Agent may deem necessary to protect the Collateral or its security interest
therein, Agent being hereby authorized to pay, purchase, contest and compromise
any encumbrance, charge or lien that in the reasonable judgment of Agent appears
to be prior or superior to its security interest, and in exercising any such
powers and authority to pay necessary expenses, employ counsel and pay
reasonable attorney’s fees.  Any such advances made or expenses incurred by
Agent shall be deemed advanced under the Loan Documents, shall increase the
indebtedness evidenced and secured thereby, shall be payable upon demand and
shall bear interest at the rate for overdue payments set forth in the Loan
Agreement.
 
d.           Any certificates or securities held by Agent as Collateral
hereunder may, at any time, and at the option of Agent, be registered in the
name of Agent or its nominee, endorsed or assigned in blank or in the name of
any nominee and Agent may deliver any or all of the Collateral to the issuer or
issuers thereof for the purpose of making denominational exchanges or
registrations or transfer or for such other purposes in furtherance of this
Assignment as Agent may deem desirable.  Until the occurrence of an Event of
Default, Assignor shall retain the right to vote any of the Collateral, or
exercise membership rights, in a manner not inconsistent with the terms of this
Assignment and the other Loan Documents, and Agent hereby grants to Assignor its
proxy to enable Assignor to so vote any of the Collateral  (except that Assignor
shall not have any right to exercise any such power if the exercise thereof
would violate or result in a violation of any of the terms of this Assignment or
any of the other Loan Documents).  At any time after the occurrence and during
the continuance of any Event of Default, Agent or its nominee shall, without
notice or demand, automatically have the sole and exclusive right to give all
consents, waivers and ratifications in respect of the Collateral and exercise
all voting, approval or other rights at any meeting of the members of the
Company, respectively (and the right to call such meetings) or otherwise (and to
give written consents in lieu of voting thereon), and exercise any and all
rights of conversion, exchange, subscription or any of the rights, privileges or
options pertaining to the Collateral and otherwise act with respect thereto and
thereunder as if Agent or its nominee were the absolute owner thereof (all of
such rights of the Assignor ceasing to exist and terminating upon the occurrence
of an Event of Default) including, without limitation, the right to exchange, at
its discretion, any and all of the Collateral upon the merger, consolidation,
reorganization, recapitalization or the readjustment of the issuer thereof, all
without liability except to account for property actually received and in such
manner as Agent shall determine in its sole and absolute discretion, but Agent
shall have no duty to exercise any of the aforesaid rights, privileges or
options and shall not be responsible for the failure to do so or delay in so
doing.  The exercise by Agent of any of its rights and remedies under this
paragraph shall not be deemed a disposition of collateral under Article 9 of the
UCC nor an acceptance by Agent of any of the Collateral in satisfaction of the
Obligations.
 
 
G-8

--------------------------------------------------------------------------------

 
 
9.   Duties of Agent.  The powers conferred on Agent hereunder are solely to
protect its interest in the Collateral and shall not impose any duty upon it to
exercise any such powers.  Agent’s duty with reference to the Collateral shall
be solely to use slight care in the custody and preservation of the Collateral,
which shall not include any steps necessary to preserve rights against prior
parties.  Agent shall have no responsibility or liability for the collection of
any Collateral or by reason of any invalidity, lack of value or uncollectability
of any of the payments received by it.
 
10.   Indemnification.
 
a.           It is specifically understood and agreed that this Assignment shall
not operate to place any responsibility or obligation whatsoever upon Agent or
any of the Lenders, or cause Agent or any of the Lenders to be, or to be deemed
to be, a member in the Company and that in accepting this Assignment, Agent and
the Lenders neither assume nor agree to perform at any time whatsoever any
obligations or duties of Assignor under any of the Organizational Agreement or
any other mortgage, indenture, contract, agreement or instrument to which
Assignor is a party or to which they are subject, all of which obligations and
duties shall be and remain with and upon Assignor.
 
b.           Assignor agrees to indemnify, defend and hold Agent and the Lenders
harmless from and against any and all claims, expenses, losses and liabilities
growing out of or resulting from this Assignment (including, without limitation,
enforcement of this Assignment or acts taken or omitted to be taken by Agent or
the Lenders hereunder or in connection therewith), except claims, expenses,
losses or liabilities resulting from Agent’s or such Lender’s gross negligence
or willful misconduct.
 
c.           Assignor upon demand shall pay to Agent the amount of any and all
reasonable expenses, including, without limitation, the reasonable fees and
disbursements of counsel actually incurred (including those incurred in any
appeal), and of any experts and agents, which Agent may incur in connection with
(i) the administration of this Assignment, (ii) the sale of, collection from, or
other realization upon, any of the Collateral, (iii) the exercise or enforcement
of any of the rights of Agent hereunder, or (iv) the failure by Assignor to
perform or observe any of the provisions hereof.
 
 
G-9

--------------------------------------------------------------------------------

 
 
11.   Security Interest Absolute.  All rights of Agent, and the security
interests hereunder, and all of the Obligations secured hereby, shall be
absolute and unconditional, irrespective of:
 
a.           Any lack of validity or enforceability of the Loan Documents or any
other agreement or instrument relating thereto;
 
b.           Any change in the time (including any extensions of the maturity
date of the Loan as provided in the Loan Agreement), manner or place of payment
of, or in any other term of, all or any of the Obligations or any other
amendment or waiver of or any consent to any departure from the Loan Documents;
 
c.           Any exchange, release or nonperfection of any other collateral for
the Obligations, or any release or amendment or waiver of or consent to
departure from any of the Loan Documents with respect to all or any part of the
Obligations; or
 
d.           Any other circumstance (other than payment of the Obligations in
full) that might otherwise constitute a defense available to, or a discharge of,
Assignor, the other Loan Parties or any third party for the Obligations or any
part thereof.
 
12.   Amendments and Waivers.  No amendment or waiver of any provision of this
Assignment nor consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.  No delay or omission of Agent to exercise any
right, power or remedy accruing upon any Event of Default shall exhaust or
impair any such right, power or remedy or shall be construed to be a waiver of
any such Event of Default, or acquiescence therein; and every right, power and
remedy given by this Assignment to Agent may be exercised from time to time and
as often as may be deemed expedient by Agent.  Failure on the part of Agent to
complain of any act or failure to act that constitutes an Event of Default,
irrespective of how long such failure continues, shall not constitute a waiver
by Agent of Agent’s rights hereunder or impair any rights, powers or remedies
consequent on any Event of Default.  Assignor hereby waives to the extent
permitted by Law all rights that Assignor has or may have under and by virtue of
the UCC and any federal, state, county or municipal statute, regulation,
ordinance, Constitution or charter, now or hereafter existing, similar in effect
thereto providing any right of Assignor to notice and to a judicial hearing
prior to seizure by Agent of any of the Collateral.  Assignor hereby waives and
renounce for itself, its heirs, successors and assigns, presentment, demand,
protest, advertisement or notice of any kind (except for any notice required by
Law or the Loan Documents) and all rights to the benefits of any statute of
limitations and any moratorium, reinstatement, marshaling, forbearance,
valuation, stay, extension, homestead, redemption and appraisement now provided
or that may hereafter be provided by the Constitution and Laws of the United
States and of any state thereof, both as to itself and in and to all of its
property, real and personal, against the enforcement of this Assignment and the
collection of any of the Obligations.
 
 
G-10

--------------------------------------------------------------------------------

 
 
13.   Continuing Security Interest; Transfer of Loan; Release of
Collateral.  This Assignment shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the indefeasible
payment in full of the Obligations and the Lenders have no further obligation to
make any advances of the Loan, (b) be binding upon Assignor and its heirs,
successors and assigns, and (c) inure, together with the rights and remedies of
Agent hereunder, to the benefit of Agent and the Lenders and their respective
successors, transferees and assigns.  Upon the indefeasible payment in full of
the Obligations and the termination or expiration of any obligation of the
Lenders to make further advances of the Loan or to issue any Facility Letters of
Credit, the security interest granted hereby shall terminate and all rights to
the Collateral shall revert to Assignor.  Upon any such termination, Agent will,
at Assignor’s expense, execute and deliver to Assignor such documents as
Assignor shall reasonably request to evidence such termination.
 
14.   Securities Laws and Other Limitations.  In view of the position of
Assignor in relation to the Collateral, or because of other current or future
circumstances, a question may arise under the federal and state securities Laws,
the Organizational Agreement, or under any intercreditor agreement, that may now
or hereafter be entered into among the Agent and any other bank a party to the
Loan Agreement or under any intercreditor agreement, which may now or hereafter
be entered into among the Agent and any other party with respect to the Loans or
the Collateral (as the same may be modified or amended from time to time,
collectively, the “Intercreditor Agreements”) with respect to any disposition of
the Collateral permitted hereunder.  Assignor understands that compliance with
the federal and state securities Laws, the Organizational Agreement, or
Intercreditor Agreements might very strictly limit the course of conduct of
Agent if Agent were to attempt to dispose of all or any part of the Collateral
in accordance with the terms hereof, and might also limit the extent to which or
the manner in which any subsequent transferee of any Collateral could dispose of
the same.  Similarly, there may be other legal restrictions or limitations
affecting the Agent in any attempt to dispose of all or part of the Collateral
in accordance with the terms hereof under applicable Blue Sky or other state
securities Laws.  Assignor recognizes that in light of the foregoing
restrictions and limitations Agent may, with respect to any sale of the
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Collateral for their own account, for investment, and not with a
view to the distribution or resale thereof and who are able to satisfy any
conditions or requirements set forth in the Organizational Agreement, and the
Intercreditor Agreements, and Agent may sell the Collateral in parcels and at
such times and to such Persons as Agent may reasonably determine is necessary to
comply with such conditions or requirements.  Assignor acknowledge and agree
that in light of the foregoing restrictions and limitations, the Agent in its
sole and absolute discretion may, in accordance with federal and state
securities Law, the Organizational Agreement and the Intercreditor Agreements,
(a) proceed to make such a sale whether or not a registration statement for the
purpose of registering such Collateral or part thereof shall have been filed
under the federal and state securities Laws (b) approach and negotiate with a
single potential purchaser to effect such sale and (c) sell the Collateral in
parcels and at such times and in such manner and to such Persons as Agent may
reasonably determine is necessary to comply with such conditions and
requirements.  Assignor acknowledges and agrees that any such sale might result
in prices and other terms less favorable to the seller if such sale were a
public sale without such restrictions.  In the event of any such sale, Agent
shall incur no responsibility or liability for selling all or any part of the
Collateral in accordance with the terms hereof at a price that Agent, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached or if all the
Collateral were sold at a single sale.  Assignor further agrees that any sale or
sales by Agent of the Collateral made as provided in this Section 14 shall be
commercially reasonable.  The provisions of this Section 14 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the Agent
sells.  Agent and the Lenders shall not be liable to Assignor for any loss in
the value of any portion of the Collateral by reason of any delay in the sale of
the Collateral.
 
 
G-11

--------------------------------------------------------------------------------

 
 
15.   Governing Law; Terms.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
UNDER THE LAWS OF THE STATE OF OHIO (WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS RULES OF ANY JURISDICTION).
 
16.   Notices.  Each notice, demand, election or request provided for or
permitted to be given pursuant to this Assignment  must be in writing and shall
be deemed to have been properly given or served if given in the manner
prescribed in the Loan Agreement.
 
17.   No Unwritten Agreements.  THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
18.   Miscellaneous.  Time is of the essence of this Assignment.  Title or
captions of paragraphs hereof are for convenience only and neither limit nor
amplify the provisions hereof.  If, for any circumstances whatsoever,
fulfillment of any provision of this Assignment shall involve transcending the
limited validity presently prescribed by Law, the obligation to be fulfilled
shall be reduced to the limit of such validity; and if any clause or provision
herein operates or would prospectively operate to invalidate this Assignment, in
whole or in part, then such clause or provision only shall be held for naught,
as though not herein contained, and the remainder of this Assignment shall
remain operative and in full force and effect.  If more than one entity
comprises the Assignor, the liability of each such entity shall be joint and
several
 
19.   Modifications, Etc.  Assignor hereby consents and agrees that Agent or the
Lenders may at any time and from time to time, without notice to or further
consent from Assignor, either with or without consideration, surrender any
property or other security of any kind or nature whatsoever held by it or by any
Person on its behalf or for its account, securing the Obligations; substitute
for any Collateral so held by it, other collateral of like kind; agree to
modification of the terms of the Loan Documents; extend or renew the Loan
Documents for any period; grant releases, compromises and indulgences with
respect to the Loan Documents for any period or to any persons or entities now
or hereafter liable thereunder or hereunder; release any guarantor, endorser or
any other Person liable with respect to the Obligations; or take or fail to take
any action of any type whatsoever; and no such action that Agent or the Lenders
shall take or fail to take in connection with the Loan Documents, or any of
them, or any security for the payment of the Obligations or for the performance
of any obligations or undertakings of Assignor, nor any course of dealing with
Assignor or any other person, shall release Assignor’s obligations hereunder,
affect this Assignment in any way or afford Assignor any recourse against Agent
or any Lender.
 
20.   Attorney-in-Fact.  Notwithstanding anything to the contrary contained in
this Assignment, Agent agrees that Agent will not take any action as
attorney-in-fact of Assignor as permitted hereunder unless and until an Event of
Default has occurred.
 
21.   Counterparts.  This Assignment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Assignment by signing
any such counterpart.
 
[SIGNATURES BEGIN ON THE FOLLOWING PAGE]
 
 
G-12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Assignor and Agent have executed this Assignment under seal
on the date first above written.
 

  ASSIGNOR:           GLIMCHER PROPERTIES LIMITED PARTNERSHIP,     a Delaware
limited partnership                 By: Glimcher Properties Corporation, a
Delaware       corporation, its sole general partner                            
By:       Name:         Mark E. Yale     Title:        Executive Vice President,
Chief              Financial Officer and Treasurer                     AGENT:  
          KEYBANK NATIONAL ASSOCIATION, a national banking association, as Agent
                            By:       Name:         Kevin P. Murray    
Title:           Senior Vice President  

 
 
G-13

--------------------------------------------------------------------------------

 


                                                                           
The undersigned, being the Company referenced in this Assignment, consents to
this Assignment and acknowledges and agrees to act in accordance with the
directions given to them by the Assignor in this Assignment, including without
limitation, the directions contained in Sections 4(a) and 5(f) of this
Assignment, and to act in accordance with any directions given to them in the
future by the Agent consistent with the rights granted to the Agent hereunder.
 

  LEAWOOD TCP, LLC, a Delaware limited liability company             By: 
Glimcher Properties Limited Partnership,       a Delaware limited partnership,
sole member  

 

    By: Glimcher Properties Corporation,         a Delaware corporation, its
sole         general partner  

 

                  By:           Name:          Mark E. Yale         Title:  
       Executive Vice President,                  Chief Financial Officer and
Treasurer  

 
 
G-14

--------------------------------------------------------------------------------

 
 
 
The undersigned, being the Borrower under the Loan Agreement referenced in this
Assignment, represents and warrants that all of the representations and
warranties contained in Section 5.21 of the Loan Agreement are true and correct
in all material respects with respect to the Underlying Property which is the
subject of the Pledged Equity Interests to be included in the Collateral under
this Assignment.
 

  GLIMCHER PROPERTIES LIMITED PARTNERSHIP,     a Delaware limited partnership  
              By: Glimcher Properties Corporation, a Delaware       corporation,
its sole general partner                             By:       Name:        
Mark E. Yale     Title:        Executive Vice President, Chief Financial      
       Officer and Treasurer  

 
 

  LEAWOOD TCP, LLC, a Delaware limited liability company             By: 
Glimcher Properties Limited Partnership,       a Delaware limited partnership,
sole member  

 

    By: Glimcher Properties Corporation,         a Delaware corporation, its
sole         general partner  

 

                  By:           Name:         Mark E. Yale         Title:  
       Executive Vice President,                  Chief Financial Officer and
Treasurer  

 
 
G-15

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”


COMPANY




 
 
 
 
 
 
Property Name
 
 
 
 
 
Company Name
 
 
Total Percentage Held by Assignor
 
Amount of Total Percentage Held Constituting Pledged Equity Interests
 
 
 
 
State of Organization
 
 
 
 
 
EIN
 
 
 
 
 
Organizational Agreement
 
1.
Town Center Plaza
Leawood TCP, LLC, a Delaware limited liability company
100%
100%
Delaware
45-3004995
Limited Liability Company Agreement of Leawood TCP, LLC, dated as of
____________
 
Certificate of Formation dated August 16, 2011 filed with the Delaware Secretary
of State
 
 

 
 
G-16

--------------------------------------------------------------------------------

 
 
Schedule 1


DESCRIPTION OF ASSIGNOR


1.           Glimcher Properties Limited Partnership has been using or operating
under the name Glimcher Properties Limited Partnership without change since its
formation.
 
Names and Tradenames used within the last five years: Glimcher Properties
Limited Partnership
 
Location of all chief executive offices over last five years:


180 East Broad Street
Columbus, OH 43215


and


150 East Gay Street
Columbus, OH  43215


Mailing address:  180 East Broad Street
Columbus, OH 43215
 
Organizational Identification Number:  2350503
 
Federal Tax Identification Number:  31-1390925
 
 
G-17

--------------------------------------------------------------------------------

 


EXHIBIT H
 
COLLATERAL ASSIGNMENT OF PROCEEDS




THIS COLLATERAL ASSIGNMENT OF ESCROW AGREEMENT AND PROCEEDS (“Assignment”),
dated as of ________________________, is made by and LEAWOOD TCP, LLC, a
Delaware limited liability company (the “Assignor”), in favor of KEYBANK
NATIONAL ASSOCIATION, a national banking association, not individually but as
Administrative Agent (the “Assignee”) on behalf of and for the benefit of the
Lenders (as defined in the Loan Agreement) and their respective successors and
assigns.
 
R E C I T A L S
 
WHEREAS, Assignor, Glimcher Properties Limited Partnership (“GPLP”), Assignee,
individually and as agent, and the “Lenders” identified therein entered into
that certain Term Loan Agreement of even date herewith (as the same may be
varied, extended, supplemented, consolidated, amended, replaced, increased,
renewed, modified or amended, the “Loan Agreement”).  Capitalized terms used
herein that are not otherwise defined herein shall have the meaning set forth in
the Loan Agreement.;
 
WHEREAS, pursuant to the Loan Agreement, the Lenders agreed to provide a secured
term loan to Glimcher and the Assignor in the aggregate amount of $70,000,000
(collectively, the “Loans”);
 
WHEREAS, pursuant to Section 4.1(b) of the Loan Agreement, the Lenders and Agent
have required that Assignor execute this Assignment;
 
NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby covenant and
agree as follows:
 
1)   As collateral security for the payment and performance by Assignor of its
duties, responsibilities and obligations under this Agreement and the other Loan
Documents (which duties, responsibilities and obligations of Assignor are
hereinafter referred to collectively as the “Obligations”), Assignor does hereby
transfer, assign, pledge and convey to Assignee, and does hereby grant a
security interest to Assignee for the ratable benefit of the Lenders, in and to
that certain escrow agreement (“Escrow Agreement”) between Assignor and ING and
__________, as escrowee, pertaining to permanent loan to be obtained by Assignor
in an amount not less than $70,000,000 and to be secured by the Collateral
Asset, and all proceeds to be held in the escrow account (“Escrow Proceeds”)
pursuant to the Escrow Agreement.
 
2)   Assignor agrees:
 
a.           To faithfully abide by, perform and discharge each and every
obligation, covenant, condition and agreement of the Escrow Agreement to be
performed by Assignor, and to enforce performance by the other parties thereto
of each and every obligation, covenant, condition and agreement to be performed
by such other parties.
 
b.           That the occurrence of an Event of Default by Assignor under the
Loan Agreement shall constitute an “Event of Default” hereunder.
 
 
H-1

--------------------------------------------------------------------------------

 
 
c.           At any time after the occurrence and during the continuation of an
Event of Default, Assignee may, at its option, without notice, and without
regard to the adequacy of security for the indebtedness hereby secured, either
in person or by agent, with or without bringing any action or proceeding, or by
a receiver to be appointed by a court at any time hereafter, enforce for its own
benefit the Escrow Agreement.  The exercise of any rights under this Assignment
shall not be deemed to cure or waive any default under any of the Loan
Documents, or waive, modify or affect any notice of default under any of the
Loan Documents, or invalidate any act done pursuant to such notice.
 
d.           Should Assignee or any Lender incur any liability (other than, in
each case, on account of Assignee’s or such Lender’s gross negligence or willful
misconduct) by reason of this Assignment or in defense of any claim or demand
for loss or damage as provided above, the amount thereof, including, without
limitation, reasonable costs, expenses and reasonable attorneys’ fees and
expenses shall be secured hereby and all other Loan Documents (whether or not
such amount, when aggregated with other sums secured exceeds the aggregate face
amount of the Notes) and shall be due and payable immediately upon demand by
Assignee.  During the occurrence and continuation of any Event of Default, any
amounts incurred by Assignee or any Lender under this Section 2.d shall bear
interest at the Default Rate from the date paid or incurred by Assignee or such
Lender until repaid by Assignor.  In the absence of an Event of Default, any
amounts incurred by Assignee or any Lender under this Section 2.d shall bear
interest from the tenth (10th) Business Day following the date of demand for
payment at the Default Rate.
 
e.           That this Assignment shall be assignable by Assignee to any
successor to Assignee under the Loan Agreement and all representations,
warranties, covenants, powers and rights herein contained shall be binding upon,
and shall inure to the benefit of, Assignor, Assignee, each person who at any
time is a Lender, and their respective legal representatives, and permitted
successors and assigns.
 
3)   Assignor further hereby covenants and represents to Assignee that
(a) Assignor has not previously assigned, sold, pledged, transferred, mortgaged,
hypothecated or otherwise encumbered the Escrow Agreement, the Escrow Proceeds,
or its right, title and interest therein, (b) Assignor shall not assign, sell,
pledge, transfer, mortgage, hypothecate or otherwise encumber its interests in
the Escrow Agreement or the Escrow Proceeds except to the Lenders under the Loan
Documents, (c) Assignor has not knowingly performed any act which might prevent
Assignor from performing its undertakings hereunder or which might prevent
Assignee from operating under or enforcing any of the terms and conditions
hereof or which would limit Assignee in such operation or enforcement,
(d) Assignor is not in default under the Escrow Agreement, and to the best
knowledge of Assignor, no other party to the Escrow Agreement is in default
thereunder except as disclosed in writing to Assignee, and (e) except as
provided in the Loan Agreement, no amendments to the Escrow Agreement will be
made without the prior written consent of Assignee, not to be unreasonably
withheld.
 
4)   All notices, demands or documents which are required or permitted to be
given or served hereunder shall be in writing and shall be deemed sufficiently
given when delivered or mailed in the manner set forth in the Loan Agreement.
 
5)   Any provision in the Loan Agreement that pertains to this Assignment shall
be deemed to be incorporated herein as if such provision were fully set forth in
this Assignment.  In the event of any conflict between the terms of this
Assignment and the terms of the Loan Agreement, the terms of the Loan Agreement
shall prevail.  A provision in this Assignment shall not be deemed to be
inconsistent with the Loan Agreement by reason of the fact that no provision in
the Loan Agreement covers such provision in this Assignment.
 
 
H-2

--------------------------------------------------------------------------------

 
 
6)   This Assignment is made for collateral purposes only and the duties and
obligations of Assignor under this Assignment shall terminate when all sums due
Assignee and/or Lenders under the Loan Documents are paid in full and all
obligations, covenants, conditions and agreements of Assignor contained in the
Loan Documents are performed and discharged.  This assignment shall be governed
by, and construed in accordance with, the laws of the State of Ohio, without
regard to the choice of law provisions thereof.
 
7)   Each Lender is a third party beneficiary of the obligations of Assignor and
the rights and benefits accruing to Assignee hereunder.  It is expressly
intended, understood and agreed that this Assignment and the other Loan
Documents are made and entered into for the sole protection and benefit of
Assignor, Assignee, and Lenders and their respective permitted successors and
assigns; that no other person or persons shall have any right at any time to
action hereon or rights to the proceeds of the Loan.
 
8)   Assignor and Assignee intend and believe that each provision in this
Assignment comports with all applicable local, state or federal laws and
judicial decisions.  However, if any provision or provisions, or if any portion
of any provision or provisions, in this Assignment is found by a court of law to
be in violation of any applicable local, state or federal ordinance, statute,
law, administrative or judicial decision or public policy, and if such court
should declare such portion, provision or provisions of this Assignment to be
illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent both of Assignor and Assignee that such  portion, provision or provisions
shall be given force to the fullest possible extent that they are legal, valid
and enforceable, that the remainder of this Assignment shall be construed as if
such illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained therein and that the rights, obligations and
interests of Assignor and Assignee under the remainder of this Assignment shall
continue in full force and effect.
 
[NO FURTHER TEXT ON THIS PAGE]
 
 
H-3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Assignor has delivered this Assignment as of the date first
written above.
 
 

  ASSIGNOR:           LEAWOOD TCP, LLC, a Delaware limited liability company    
        By:  Glimcher Properties Limited Partnership,       a Delaware limited
partnership, sole member  

 

    By: Glimcher Properties Corporation,       a Delaware corporation, its sole
general partner            

 

                  By:           Name:         Mark E. Yale         Title:  
       Executive Vice President,                  Chief Financial Officer and
Treasurer  

 
 
H-4

--------------------------------------------------------------------------------

 


EXHIBIT I
 
PARENT GUARANTY


This Parent Guaranty (the “Guaranty”) is made as of __________, 2011 by Glimcher
Realty Trust, a real estate investment trust organized under the laws of the
State of Maryland (the “Guarantor”, to and for the benefit of KeyBank National
Association, individually (“KeyBank”) and as administrative agent
(“Administrative Agent”) for itself and the lenders under the Loan Agreement (as
defined below) and their respective successors and assigns (collectively, the
“Lenders”).
 
RECITALS
 
A.           Glimcher Properties Limited Partnership, a limited partnership
organized under the laws of the State of Delaware (“GPLP”) and Leawood TCP, LLC,
a Delaware limited liability company (“Owner” and together with GPLP, the
“Borrower”) and Guarantor have requested that the Lenders make a term loan
available to Borrower in an aggregate principal amount of $70,000,000 (the
“Facility”).
 
B.           The Lenders have agreed to make available the Facility to Borrower
pursuant to the terms and conditions set forth in an Term Loan Agreement of even
date herewith among Borrower, KeyBank, individually, and as Administrative
Agent, and the Lenders named therein (as amended, modified or restated from time
to time, the “Loan Agreement”).  All capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to such terms in the Loan
Agreement.
 
C.           Borrower has executed and delivered or will execute and deliver to
the Lenders promissory notes in the principal amount of each Lender’s Commitment
and promissory notes in the principal amount, if any, of each Lender’s Loan as
evidence of Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Loan Agreement, are collectively
referred to herein as the “Notes”).
 
D.           Glimcher Properties Corporation, a Delaware corporation (“Glimcher
Properties”) is the sole general partner in GPLP and Guarantor is the owner of
all of the stock of Glimcher Properties.  GPLP is the owner of 100% of the
membership interests in Owner.  Guarantor acknowledges that the extension of
credit by the Administrative Agent and the Lenders to Borrower pursuant to the
Loan Agreement will benefit Guarantor by enhancing the financial strength of the
consolidated group of which Guarantor and Borrower are members.  The execution
and delivery of this Guaranty by Guarantor is a condition precedent to the
performance by the Lenders of their obligations under the Loan Agreement.
 
AGREEMENTS
 
NOW, THEREFORE, Guarantor, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agree as follows:
 
1.           Guarantor absolutely, unconditionally, and irrevocably guaranties
to each of the Lenders and shall be surety for:
 
(a)           the full and prompt payment of the principal of and interest on
the Notes when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, and the prompt payment of all sums which may now be
or may hereafter become due and owing under the Notes, the Loan Agreement, and
the other Loan Documents;
 
 
I-1

--------------------------------------------------------------------------------

 
 
(b)           the payment of all Enforcement Costs (as hereinafter defined in
Paragraph 7 hereof); and
 
(c)           the full, complete, and punctual observance, performance, and
satisfaction of all of the obligations, duties, covenants, and agreements of
Borrower under the Loan Agreement and the Loan Documents.
 
All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.”  All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”
 
2.           In the event of any default by Borrower in making payment of the
Facility Indebtedness, or in performance of the Obligations, as aforesaid, in
each case beyond the expiration of any applicable grace period, Guarantor
agrees, on demand by the Administrative Agent, to pay all the Facility
Indebtedness and to perform all the Obligations as are then or thereafter become
due and owing or are to be performed under the terms of the Notes, the Loan
Agreement, and the other Loan Documents.
 
3.           Guarantor does hereby waive (i) notice of acceptance of this
Guaranty by the Administrative Agent and the Lenders and any and all notices and
demands of every kind which may be required to be given by any statute, rule or
law, (ii) any defense, right of set-off or other claim which Guarantor may have
against Borrower or that Guarantor or Borrower may have against the
Administrative Agent or the Lenders or the holder of a Note, (iii) presentment
for payment, demand for payment (other than as provided for in Paragraph 2
above), notice of nonpayment (other than as provided for in Paragraph 2 above)
or dishonor, protest and notice of protest, diligence in collection and any and
all formalities which otherwise might be legally required to charge Guarantor
with liability, (iv) any failure by the Administrative Agent and the Lenders to
inform Guarantor of any facts the Administrative Agent and the Lenders may now
or hereafter know about Borrower, the Facility, or the transactions contemplated
by the Loan Agreement, it being understood and agreed that the Administrative
Agent and the Lenders have no duty so to inform and that Guarantor is fully
responsible for being and remaining informed by Borrower of all circumstances
bearing on the existence or creation, or the risk of nonpayment of the Facility
Indebtedness or the risk of nonperformance of the Obligations, and (v) any and
all right to cause a marshalling of assets of Borrower or any other action by
any court or governmental body with respect thereto, or to cause the
Administrative Agent and the Lenders to proceed against any other security given
to a Lender in connection with the Facility Indebtedness or the
Obligations.  Credit may be granted or continued from time to time by the
Lenders to Borrower without notice to or authorization from Guarantor,
regardless of the financial or other condition of Borrower at the time of any
such grant or continuation.  The Administrative Agent and the Lenders shall have
no obligation to disclose or discuss with Guarantor the Lenders’ assessment of
the financial condition of Borrower.  Guarantor acknowledges that no
representations of any kind whatsoever have been made by the Administrative
Agent and the Lenders to Guarantor.  No modification or waiver of any of the
provisions of this Guaranty shall be binding upon the Administrative Agent and
the Lenders except as expressly set forth in a writing duly signed and delivered
on behalf of the Administrative Agent and the Lenders.  Guarantor further agrees
that any exculpatory language contained in the Loan Agreement, the Notes, and
the other Loan Documents shall in no event apply to this Guaranty, and will not
prevent the Administrative Agent and the Lenders from proceeding against
Guarantor to enforce this Guaranty.
 
 
I-2

--------------------------------------------------------------------------------

 
 
4.           Guarantor further agrees that Guarantor's liability as guarantor
shall in no way be impaired by any renewals or extensions which may be made from
time to time, with or without the knowledge or consent of Guarantor of the time
for payment of interest or principal under a Note or by any forbearance or delay
in collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Loan Agreement, or any other Loan
Documents, or by the Administrative Agent or the Lenders’ failure or election
not to pursue any other remedies they may have against Borrower, or by any
change or modification in a Note, the Loan Agreement, or any other Loan
Documents, or by the acceptance by the Administrative Agent or the Lenders of
any security or any increase, substitution or change therein, or by the release
by the Administrative Agent and the Lenders of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Facility Indebtedness,
even though a Lender might lawfully have elected to apply such payments to any
part or all of the Facility Indebtedness, it being the intent hereof that
Guarantor shall remain liable as principal for payment of the Facility
Indebtedness and performance of the Obligations until all Indebtedness has been
paid in full and the other terms, covenants and conditions of the Loan
Agreement, and the other Loan Documents and this Guaranty have been performed,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety.  Guarantor further understands and agrees that
the Administrative Agent and the Lenders may at any time enter into agreements
with Borrower to amend or modify a Note, the Loan Agreement or any of the other
Loan Documents and may waive or release any provision or provisions of a Note,
the Loan Agreement or any other Loan Document and, with reference to such
instruments, may make and enter into any such agreement or agreements as the
Administrative Agent, the Lenders and Borrower may deem proper and desirable,
without in any manner impairing this Guaranty or any of the Administrative Agent
and the Lenders’ rights hereunder or any of Guarantor's obligations hereunder.
 
5.           This is an absolute, unconditional, complete, present and
continuing guaranty of payment and performance and not of collection.  Guarantor
agrees that its obligations hereunder shall be joint and several with any and
all other guarantees given in connection with the Facility from time to
time.  Guarantor agrees that this Guaranty may be enforced by the Administrative
Agent and the Lenders without the necessity at any time of resorting to or
exhausting any security or collateral, if any, given in connection herewith or
with a Note, the Loan Agreement, or any of the other Loan Documents or by or
resorting to any other guaranties, and Guarantor hereby waives the right to
require the Administrative Agent and the Lenders to join Borrower in any action
brought hereunder or to commence any action against or obtain any judgment
against Borrower or to pursue any other remedy or enforce any other
right.  Guarantor further agrees that nothing contained herein or otherwise
shall prevent the Administrative Agent and the Lenders from pursuing
concurrently or successively all rights and remedies available to them at law
and/or in equity or under a Note, the Loan Agreement or any other Loan
Documents, and the exercise of any of their rights or the completion of any of
their remedies shall not constitute a discharge of any of Guarantor's
obligations hereunder, it being the purpose and intent of Guarantor that the
obligations of such Guarantor hereunder shall be primary, absolute, independent
and unconditional under any and all circumstances whatsoever.  Neither
Guarantor's obligations under this Guaranty nor any remedy for the enforcement
thereof shall be impaired, modified, changed or released in any manner
whatsoever by any impairment, modification, change, release or limitation of the
liability of Borrower under a Note, the Loan Agreement or any other Loan
Document or by reason of Borrower’s bankruptcy or by reason of any creditor or
bankruptcy proceeding instituted by or against Borrower.  This Guaranty shall
continue to be effective and be deemed to have continued in existence or be
reinstated (as the case may be) if at any time payment of all or any part of any
sum payable pursuant to a Note, the Loan Agreement or any other Loan Document is
rescinded or otherwise required to be returned by the payee upon the insolvency,
bankruptcy, or reorganization of the payor, all as though such payment to such
Lender had not been made, regardless of whether such Lender contested the order
requiring the return of such payment.  The obligations of Guarantor pursuant to
the preceding sentence shall survive any termination, cancellation, or release
of this Guaranty.
 
 
I-3

--------------------------------------------------------------------------------

 
 
6.           This Guaranty shall be assignable by a Lender, as to such Lender’s
interest herein, to any assignee of all or a portion of such Lender’s rights
under the Loan Documents.
 
7.           If:  (i) this Guaranty, a Note, or any of the Loan Documents are
placed in the hands of an attorney for collection or is collected through any
legal proceeding; (ii) an attorney is retained to represent the Administrative
Agent or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Loan Agreement, or any Loan Document; (iii) an attorney is
retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Loan
Agreement, any of the Loan Documents, or any property securing the Facility
Indebtedness (other than any action or proceeding brought by any Lender or
participant against the Administrative Agent alleging a breach by the
Administrative Agent of its duties under the Loan Documents), then Guarantor
shall pay to the Administrative Agent or such Lender upon demand all reasonable
attorney’s fees, costs and expenses, including, without limitation, court costs,
filing fees and all other costs and expenses incurred in connection therewith
(all of which are referred to herein as “Enforcement Costs”), in addition to all
other amounts due hereunder.
 
8.           The parties hereto intend that each provision in this Guaranty
comports with all applicable local, state and federal laws and judicial
decisions.  However, if any provision or provisions, or if any portion of any
provision or provisions, in this Guaranty is found by a court of competent
jurisdiction to be in violation of any applicable local, state or federal
ordinance, statute, law, administrative or judicial decision, or public policy,
and if such court should declare such portion, provision or provisions of this
Guaranty to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that such portion, provision or
provisions shall be given force to the fullest possible extent that they are
legal, valid and enforceable, that the remainder of this Guaranty shall be
construed as if such illegal, invalid, unlawful, void or unenforceable portion,
provision or provisions were not contained therein, and that the rights,
obligations and interest of the Administrative Agent and the Lender or the
holder of a Note under the remainder of this Guaranty shall continue in full
force and effect.
 
9.           Any indebtedness of Borrower to Guarantor now or hereafter existing
is hereby subordinated to the Facility Indebtedness.  Guarantor will not seek,
accept, or retain for Guarantor’s own account, any payment from Borrower on
account of such subordinated debt at any time when a Default exists under the
Loan Agreement or the Loan Documents, and any such payments to Guarantor made
while any Default then exists under the Loan Agreement or the Loan Documents on
account of such subordinated debt shall be collected and received by Guarantor
in trust for the Lenders and shall be paid over to the Administrative Agent on
behalf of the Lenders on account of the Facility Indebtedness without impairing
or releasing the obligations of Guarantor hereunder.
 
10.           Guarantor hereby subordinates to the Facility Indebtedness any and
all claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Guarantor
may have against Borrower arising from a payment made by Guarantor under this
Guaranty and agrees that, until the entire Facility Indebtedness is paid in
full, not to assert or take advantage of any subrogation rights of Guarantor or
the Lenders or any right of Guarantor or the Lenders to proceed against
(i) Borrower for reimbursement, or (ii) any other guarantor or any collateral
security or guaranty or right of offset held by the Lenders for the payment of
the Facility Indebtedness and performance of the Obligations, nor shall
Guarantor seek or be entitled to seek any contribution or reimbursement from
Borrower or any other guarantor in respect of payments made by Guarantor
hereunder.  It is expressly understood that the agreements of Guarantor set
forth above constitute additional and cumulative benefits given to the Lenders
for their security and as an inducement for their extension of credit to
Borrower.
 
11.           Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application as a Lender may from time to time
elect.
 
12.           Guarantor hereby submits to personal jurisdiction in the State of
Ohio for the enforcement of this Guaranty and waives any and all personal rights
to object to such jurisdiction for the purposes of litigation to enforce this
Guaranty.  Guarantor hereby consents to the jurisdiction of either the Cuyahoga
County Common Pleas Court in Cleveland, Ohio or the United States District Court
in Cleveland, Ohio, in any action, suit, or proceeding which the Administrative
Agent or a Lender may at any time wish to file in connection with this Guaranty
or any related matter.  Guarantor hereby agrees that an action, suit, or
proceeding to enforce this Guaranty may be brought in any state or federal court
in the State of Ohio and hereby waives any objection which Guarantor may have to
the laying of the venue of any such action, suit, or proceeding in any such
court; provided, however, that the provisions of this Paragraph 12 shall not be
deemed to preclude the Administrative Agent or a Lender from filing any such
action, suit, or proceeding in any other appropriate forum.
 
13.           All notices and other communications provided to any party hereto
under this Agreement or any other Loan Document shall be in writing or by telex
or by facsimile and addressed or delivered to such party at its address set
forth below or at such other address as may be designated by such party in a
notice to the other parties.  Any notice, if mailed and properly addressed with
postage prepaid, shall be deemed given when received; any notice, if transmitted
by facsimile, shall be deemed given when transmitted.  Notice may be given as
follows:
 
To Guarantor:


Glimcher Realty Trust
180 East Broad Street
Columbus, Ohio 43215
Attention:  Rich Burkhart, Director of Treasury
Telephone:          (415) 655-4582
Facsimile:             (415) 655-4599
 
 
I-4

--------------------------------------------------------------------------------

 


With a copy to :
 
Attention:  General Counsel
Phone: 614-887-5623
Facsimile:  614-621-8863
Email:  krieck@glimcher.com
 
To KeyBank as Administrative Agent and as a Lender:
 
KeyBank National Association
1200 Abernathy Road NE
Suite 1500
Atlanta, Georgia  30368
Attention: Kevin Murray
Telephone:  770-510-2168
Facsimile:  770-510-2195
 
With a copy to:
 
SNR Denton US LLP
233 South Wacker Drive
Suite 7800
Chicago, Illinois  60606
Attention:  Patrick G. Moran, Esq.
Telephone:  312-876-8132
Facsimile:  (312) 876-7934
 
If to any other Lender, to its address set forth in the Loan Agreement.


14.           This Guaranty shall be binding upon the heirs, executors, legal
and personal representatives, successors and assigns of Guarantor and shall
inure to the benefit of the Administrative Agent and the Lenders’ successors and
assigns.
 
15.           This Guaranty shall be construed and enforced under the internal
laws of the State of Ohio.
 
16.           GUARANTOR, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR
ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP THAT
IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
 
I-5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Guarantor has executed and delivered this Guaranty as of the
date first written above.
 

  GLIMCHER REALTY TRUST, a Maryland real estate investment trust                
            By:       Name:        Title:             

 
 
I-6

--------------------------------------------------------------------------------

 




SCHEDULE 1


EXCEPTIONS, IF ANY, TO OWNERSHIP FREE OF UNPERMITTED LIENS
(Section 5.13)




NONE
 
 
Schedule 1 - Pg. 1

--------------------------------------------------------------------------------

 


SCHEDULE 2


LITIGATION
(See Section 5.6)




NONE


 
Schedule 2 - Pg. 1

--------------------------------------------------------------------------------

 


SCHEDULE 3


ENVIRONMENTAL MATTERS
(See Section 5.20)




NONE

 
Schedule 3 -  Pg. 1
 